Exhibit 10.1

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 14.02, this “Agreement”) is made and
entered into as of May 15, 2020 (the “Agreement Effective Date”), by and among
the following parties (each of the following described in
sub-clauses (i) through (iii) of this preamble, collectively, the “Parties”):1

 

  i.

J. C. Penney Company, Inc., a company incorporated under the Laws of Delaware
(“JCP”), and each of its affiliates listed on Exhibit B to this Agreement that
have executed and delivered counterpart signature pages to this Agreement to
counsel to the Consenting First Lien Lenders (the Entities in this clause (i),
collectively, the “Company Parties”);

 

  ii.

certain entities that together with their affiliates and their and their
affiliates’ respective accounts and funds managed or advised by any of them that
hold First Lien Notes Claims, or other entities that hold First Lien Notes
Claims directly or indirectly on behalf of the undersigned entities, their
affiliates and their and their affiliates’ respective accounts and funds managed
or advised by any of them, and that have executed and delivered counterpart
signature pages to this Agreement, a Joinder, or a Transfer Agreement to counsel
to the Company Parties (the Entities in this clause (ii), collectively, the
“Consenting First Lien Noteholders”); and

 

  iii.

certain entities that together with their affiliates and their and their
affiliates’ respective accounts and funds managed or advised by any of them that
hold Term Loan Claims, or other entities that hold Term Loan Claims directly or
indirectly on behalf of the undersigned entities, their affiliates and their and
their affiliates’ respective accounts and funds managed or advised by any of
them, and that have executed and delivered counterpart signature pages to this
Agreement, a Joinder, or a Transfer Agreement to counsel to the Company
(collectively, the “Consenting Term Lenders” and together with the Consenting
First Lien Noteholders, the “Consenting First Lien Lenders”).

 

1 

Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1.



--------------------------------------------------------------------------------

RECITALS

WHEREAS, the Company Parties and the Consenting First Lien Lenders have in good
faith and at arms’ length negotiated or been apprised of certain restructuring
and recapitalization transactions with respect to the Company Parties’ capital
structure on the terms set forth in this Agreement and as specified in the term
sheet attached as Exhibit A hereto, including all exhibits and annexes thereto
(the “RSA Term Sheet” and, such transactions as described in this Agreement and
the Restructuring Term Sheet, the “Restructuring”);

WHEREAS, the Company Parties intend to implement the Restructuring, including
through the commencement by the Debtors of voluntary cases under chapter 11 of
the Bankruptcy Code in the Bankruptcy Court (the cases commenced, the “Chapter
11 Cases”);

WHEREAS, certain of the Consenting First Lien Lenders and/or their affiliates
have further agreed to provide, on a committed basis, the Company Parties with
superpriority debtor-in-possession financing (the “DIP Facility”) on the terms
set forth in the term sheet attached as Annex 2 to the RSA Term Sheet (the “DIP
Term Sheet”);

WHEREAS, the Restructuring also contemplates the: (i) formation and
implementation of the REIT on the terms that shall be set forth in a term sheet
(the “REIT Term Sheet” and such transactions as described in this Agreement and
the REIT Term Sheet, the “REIT Transaction”); (ii) implementation of the JCP
Exit Facilities and the REIT Exit Loan on the terms set forth in the RSA Term
Sheet; (iii) issuance of the New JCP Common Stock on the terms that shall be set
forth in a term sheet (the “New JCP Governance Term Sheet”); (iv) issuance of
the REIT Interests on the terms set forth in the RSA Term Sheet and as shall be
set forth in a term sheet (such term sheet, the “REIT Governance Term Sheet”
and, together with the REIT Term Sheet, and the New JCP Governance Term Sheet,
the “Term Sheets”);

WHEREAS, the Parties shall act in good faith to negotiate and finalize the terms
of the Term Sheets that are not finalized as of the Agreement Effective Date as
soon as practicable;

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement and the
RSA Term Sheet.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

AGREEMENT

Section 1.    Definitions and Interpretation.

1.01.    Definitions. The following terms shall have the following definitions:

“Affiliate” means, with respect to any person, or any other person, which
indirectly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean, with respect to any Person, (x) the possession, directly or



--------------------------------------------------------------------------------

indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities or partnership, limited liability
company or other ownership interests, by contract or otherwise) of such Person
or (y) solely with respect to Affiliates of Consenting First Lien Lenders, the
investment or voting discretion or control with respect to discretionary
accounts of such Person.

“Agent” means any administrative agent, collateral agent, or similar Entity
under the Term Loan Credit Agreement, the First Lien Indenture, the Pari Passu
Intercreditor Agreement, or the DIP Credit Agreement, including any successors
thereto.

“Agents/Trustees” means, collectively, each of the Agents and Trustees.

“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section 14.02 (including the RSA Term Sheet and all exhibits
and annexes thereto).

“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement.

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

“Alternative Restructuring Proposal” means any proposal, offer, bid, term sheet
or agreement with respect to a sale, new-money investment, restructuring,
reorganization, merger, acquisition, consolidation, dissolution, debt
investment, equity investment, tender offer, recapitalization, plan of
reorganization, share exchange, business combination, or similar transaction
involving any one or more Company Parties or the debt, equity, or other
interests in any one or more Company Parties that is an alternative to the
Restructuring; provided that a “full-chain” liquidation shall not constitute an
Alternative Restructuring Proposal; provided further that the 363 Sale
Alternative shall not constitute an Alternative Restructuring Proposal.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.

“Brokers” means a nationally recognized real estate broker specializing in
retail properties and a nationally recognized real estate broker specializing in
warehouse and distribution centers.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.

“Business Plan Parameters” means the processes and parameters related to the
Business Plan, including those related to vendor agreements, lessor agreements,
and go-forward self-funding capability.



--------------------------------------------------------------------------------

“Business Plan” means a reasonably detailed business plan for New JCP and the
REIT.

“Cash Collateral” has the meaning set forth in Section 363(a) of the Bankruptcy
Code.

“Cash Collateral Order” means the interim order of the Bankruptcy Court
authorizing the use of Cash Collateral attached as Exhibit [_] hereto, in form
and substance acceptable to the Required Consenting First Lien Lenders.

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

“Company Claims/Interests” means any Claim against, or Equity Interest in, a
Company Party, including but not limited to the DIP Claims, the Term Loan
Claims, the First Lien Notes Claims, the Second Lien Notes Claims, and the
Unsecured Notes Claims.

“Company Parties” has the meaning set forth in the preamble to this Agreement.

“Confidentiality Agreement” means an executed confidentiality agreement, in
connection with any proposed Restructuring.

“Confirmation Order” means an order of the Bankruptcy Court confirming the Plan
in form and substance acceptable to the Required Consenting First Lien Lenders.

“Consenting First Lien Noteholders” has the meaning set forth in the preamble to
this Agreement.

“Consenting First Lien Lenders” has the meaning set forth in the preamble to
this Agreement.

“Consenting Term Lenders” has the meaning set forth in the preamble to this
Agreement.

“Debtors” means the Company Parties that commence Chapter 11 Cases.

“Definitive Documents” has the meaning set forth in Section 3.01.

“DIP Agent” means the “Administrative Agent,” as defined in the DIP Term Sheet.

“DIP Claims” means any Claim against the Debtors arising under, derived from, or
based upon the DIP Facility and the DIP Credit Agreement.

“DIP Credit Agreement” means that certain post-petition debtor-in-possession
credit agreement evidencing the DIP Facility entered into in accordance with the
DIP Order (as the same may be amended, amended and restated, modified or
supplemented from time to time in accordance with its terms) terms and
conditions of, and subject in all respects to the DIP Term Sheet and the DIP
Order in form and substance acceptable to the Required Consenting First Lien
Lenders.

“DIP Facility” has the meaning set forth in the preamble to this Agreement.



--------------------------------------------------------------------------------

“DIP Lenders” has the meaning ascribed to it in the DIP Term Sheet.

“DIP Loan Documents” means the DIP Credit Agreement for the DIP Facility entered
into in accordance with the DIP Order by the Company Parties and the lenders
party thereto, including any amendments, modifications, supplements thereto, and
together with any related notes, certificates, agreements, security agreements,
documents, and instruments (including any amendments, restatements, supplements,
or modifications of any of the foregoing) related to or executed in connection
therewith, which, on and after the Agreement Effective Date, shall be in form
and substance acceptable to the Company Parties and the DIP Secured Parties and
the Required Consenting First Lien Lenders.

“DIP Order” means the order of the Bankruptcy Court authorizing entry into the
DIP Facility and the use of Cash Collateral on a final basis and incorporating
the terms and conditions set forth in the DIP Credit Agreement and in form and
substance acceptable to the DIP Agent and the Required Consenting First Lien
Lenders.

“DIP Secured Parties” means the DIP Lenders together with the DIP Agent and [the
Issuing Banks and the other Secured Parties (each as defined in the DIP Credit
Agreement)].

“DIP Term Sheet” has the meaning set forth in the preamble to this Agreement.

“Disclosure Statement” means the disclosure statement with respect to the Plan.

“Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy
Code.

“Equity Interests” means, collectively, the shares (or any class thereof),
common stock, preferred stock, limited liability company interests, and any
other equity, ownership, or profits interests of any Company Party, and options,
warrants, rights, or other securities or agreements to acquire or subscribe for,
or which are convertible into the shares (or any class thereof) of, common
stock, preferred stock, limited liability company interests, or other equity,
ownership, or profits interests of any Company Party (in each case whether or
not arising under or in connection with any employment agreement).

“Exit Costs” means the costs and expenses of emerging from the Chapter 11 Cases
pursuant to the Plan, including, without limitation, accrued but unpaid
professional fees, estimated additional professional fees (including
transaction, success and similar fees), unpaid 503(b)(9) claims, contract and
lease cure costs, and other accrued but unpaid administrative expenses.

“Exit Costs Estimate” means a good faith estimate prepared by the Company
Parties and their advisors of the Exit Costs associated with the Plan.

“First Day Pleadings” means the first-day pleadings that the Company Parties
determine are necessary or desirable to file.

“First Lien Debt” means, collectively, the First Lien Notes and the Term Loans.

“First Lien Indenture” means that certain Indenture, dated as of June 23, 2016
(as amended, restated, amended and restated, supplemented, or otherwise modified
from time to time), by and among JCP, as issuer, certain of the Company Parties,
as guarantors, and Wilmington Trust, National Association, as the trustee.



--------------------------------------------------------------------------------

“First Lien Notes” means the 5.875% Senior Secured Notes, due 2023, outstanding
under the First Lien Indenture.

“First Lien Notes Claim” means any Claim on account of the First Lien Notes.

“First Lien Notes Trustee” means Wilmington Trust, National Association, in its
capacity as trustee under the First Lien Indenture, together with its successors
and permitted assigns.

“JCP” has the meaning set forth in the preamble to this Agreement.

“JCP Exit Facilities” means the New JCP ABL and the New JCP Term Loan,
collectively, in form and substance acceptable to the Required Consenting First
Lien Lenders.

“JCP Exit Facilities Documents” means, collectively, the New ABL Credit
Agreement, the New Term Loan Credit Agreement, and all other agreements,
documents, and instruments delivered or entered into in connection with the JCP
Exit Facilities, including any guarantee agreements, pledge and collateral
agreements, intercreditor agreements, subordination agreements, fee letters, and
other security documents in form and substance acceptable to the Required
Consenting First Lien Lenders.

“Joinder” means a joinder to this Agreement substantially in the form attached
hereto as Exhibit D.

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).

“Lease Optimization Plan” means a plan developed by the Company Parties and
their advisors (including the applicable Broker) for the optimization of the
Company Parties’ leased real estate including information regarding all
discussions with existing landlords regarding lease modification or
monetization.

“Market Test” means a market test process pursuant to which interest will be
solicited regarding (a) providing new money debt financing to either New JCP or
the REIT (including financing that would “take-out” any of the “take back” paper
otherwise proposed for the Plan, (b) the sale or sale sale/leaseback of the
Debtors’ owned distribution centers, (c) the provision of new capital to either
New JCP or the REIT in exchange for equity in such entity, (d) the purchase of
New JCP, the REIT or substantially all of the assets of either as a going
concern, and (e) the purchase of all or part of the Debtors’ assets.

“Market Test Documents” means the all documents related to the Market Test,
including any agreements documenting a transaction identified in the Market Test
and any orders implementing such transaction.

“Milestones” means the milestones set forth in Section 4 of this Agreement.



--------------------------------------------------------------------------------

“New JCP” means either (i) J. C. Penney Company, Inc., as reorganized pursuant
to and under the Plan, or any successor or assign thereto, by merger,
amalgamation, consolidation or otherwise, on or after the Plan Effective Date,
or (ii) a new corporation or limited liability company that may be formed to,
among other things, directly or indirectly acquire substantially all of the
assets and/or stock of the Debtors in the Chapter 11 Cases and issue the New JCP
Common Stock to be distributed pursuant to the Plan.

“New JCP ABL” has the meaning set forth on the RSA Term Sheet.

“New JCP ABL Credit Agreement” means that certain agreement evidencing the New
JCP ABL in accordance with the terms, and subject in all respects to the
conditions, as set forth in this Agreement and the RSA Term Sheet (and all
exhibits and annexes thereto) in form and substance acceptable to the Required
Consenting First Lien Lenders.

“New JCP ABL Documents” means, collectively, the New JCPABL Credit Agreement,
and all other agreements, documents, and instruments delivered or entered into
in connection with the New JCP ABL, including any guarantee agreements, pledge
and collateral agreements, intercreditor agreements, subordination agreements,
fee letters, and other security documents in form and substance acceptable to
the Required Consenting First Lien Lenders.

“New JCP Common Stock” has the meaning set forth in the RSA Term Sheet.

“New JCP Common Stock Documents” means the definitive documentation with respect
to the New JCP Common Stock to be issued in accordance with the Plan in form and
substance acceptable to the Required Consenting First Lien Lenders.

“New JCP Governance Documents” means the organizational and governance documents
for New JCP [and its subsidiaries], including, without limitation, certificates
of incorporation, certificates of formation or certificates of limited
partnership (or equivalent organizational documents), bylaws, limited liability
company agreements, and limited partnership agreements (or equivalent governing
documents), which New JCP Governance Documents shall be in accordance with this
Agreement, the RSA Term Sheet, and the New JCP Governance Term Sheet, in form
and substance acceptable to the Required Consenting First Lien Lenders.

“New JCP Governance Term Sheet” has the meaning set forth in the preamble to
this Agreement.

“New Organizational Documents” has the meaning set forth in the RSA Term Sheet.

“New JCP Term Loan” has the meaning set forth in the RSA Term Sheet.

“New JCP Term Loan Credit Agreement” means that certain agreement evidencing the
New JCP Term Loan in accordance with the terms, and subject in all respects to
the conditions, as set forth in this Agreement and the RSA Term Sheet (and all
exhibits and annexes thereto) in form and substance acceptable to the Required
Consenting First Lien Lenders.

“New JCP Term Loan Documents” means, collectively, the New JCP Term Loan Credit
Agreement, and all other agreements, documents, and instruments delivered or
entered into in connection with the New JCP Term Loan, including any guarantee
agreements, pledge and



--------------------------------------------------------------------------------

collateral agreements, intercreditor agreements, subordination agreements, fee
letters, and other security documents in form and substance acceptable to the
Required Consenting First Lien Lenders.

“New REIT Governance Documents” means the organizational and governance
documents for the REIT, including, without limitation, articles of
incorporation, bylaws, charter, and other similar organizational and constituent
documents for the REIT, which the New REIT Governance Documents shall be in
accordance with this Agreement (including the RSA Term Sheet, and all exhibits
and annexes thereto), all in form and substance acceptable to the Required
Consenting First Lien Lenders.

“Owned Real Estate Optimization Plan” means a plan developed by the Company
Parties and their advisors (including the Brokers) for the optimization of the
Company Parties’ owned real estate including information regarding all
indications of value received by a Company Party or their advisors for any such
owned real estate in the last twelve months.

“Pari Passu Collateral Agent” means Wilmington Trust, National Association,
together with its permitted successors in its capacity as collateral agent
pursuant to the Pari Passu Intercreditor Agreement.

“Pari Passu Intercreditor Agreement” means that certain Pari Passu Intercreditor
Agreement, dated as of June 23, 2016, by and among inter alios, the Pari Passu
Collateral Agent, JPMorgan Chase Bank, as Term Loan Authorized Representative
for the Term Loan Secured Parties, Wilmington Trust, National Association, as
Notes Authorized Representative for the Notes Secured Parties, and each of the
additional Authorized Representatives party thereto from time to time, as
amended, restated, amended and restated, extended, supplemented, or otherwise
modified from time to time.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Permitted Transfer” means each transfer of any Company Claims/Interests that
meets the requirements of Section 9.01.

“Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 9.01.

“Petition Date” means the first date any of the Company Parties commences a
Chapter 11 Case.

“Plan” means the joint plan of reorganization filed by the Debtors under
chapter 11 of the Bankruptcy Code that embodies the Restructuring.

“Plan Effective Date” means the occurrence of the effective date of the Plan
according to its terms.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Debtors with the
Bankruptcy Court, all in form and substance acceptable to the Required
Consenting First Lien Lenders.



--------------------------------------------------------------------------------

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company
Claims/Interests (or enter with customers into long and short positions in
Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

“REIT” means a [newly formed] [] [corporation or statutory real estate
investment trust], formed in accordance with the terms of the RSA Term Sheet,
the REIT Term Sheet, and the REIT Governance Term Sheet.

“REIT Exit Loan” means the REIT Revolver and REIT Term Loan, collectively, in
form and substance acceptable to the Required Consenting First Lien Lenders.

“REIT Exit Loan Documents” means, collectively, the REIT Revolver Agreement, the
REIT Term Loan Agreement, and all other agreements, documents, and instruments
delivered or entered into in connection with the REIT Exit Loan, including any
guarantee agreements, pledge and collateral agreements, intercreditor
agreements, subordination agreements, fee letters, and other security documents
in form and substance acceptable to the Required Consenting First Lien Lenders.

“REIT Interests” has the meaning set forth in the RSA Term Sheet.

“REIT Interests Documents” means the definitive documentation with respect to
the New REIT Interests to be issued in accordance with the Plan in form and
substance acceptable to the Required Consenting First Lien Lenders.

“REIT Revolver” has the meaning set forth in the RSA Term Sheet.

“REIT Revolver Agreement” means that certain agreement evidencing the REIT
Revolver in accordance with the terms, and subject in all respects to the
conditions, as set forth in this Agreement, and the RSA Term Sheet (and all
exhibits and annexes thereto) in form and substance acceptable to the Required
Consenting First Lien Lenders.

“REIT Revolver Documents” means, collectively, the REIT Revolver Agreement, and
all other agreements, documents, and instruments delivered or entered into in
connection with the REIT Revolver, including any guarantee agreements, pledge
and collateral agreements, intercreditor agreements, subordination agreements,
fee letters, and other security documents in form and substance acceptable to
the Required Consenting First Lien Lenders.

“REIT Term Loan” has the meaning set forth in the RSA Term Sheet.

“REIT Term Loan Agreement” means that certain agreement evidencing the REIT Term
Loan in accordance with the terms, and subject in all respects to the
conditions, as set forth in this Agreement, and the RSA Term Sheet (and all
exhibits and annexes thereto) in form and substance acceptable to the Required
Consenting First Lien Lenders.



--------------------------------------------------------------------------------

“REIT Term Loan Documents” means, collectively, the REIT Term Loan Agreement,
and all other agreements, documents, and instruments delivered or entered into
in connection with the REIT Term Loan, including any guarantee agreements,
pledge and collateral agreements, intercreditor agreements, subordination
agreements, fee letters, and other security documents in form and substance
acceptable to the Required Consenting First Lien Lenders.

“REIT Transaction” has the meaning set forth in the recitals to this Agreement.

“Reorganized Debtor” means, collectively, a Debtor, or any successor or assign
thereto, by merger, consolidation, or otherwise, on and after the Effective
Date.

“Required Consenting First Lien Lenders” means, as of the relevant date,
Consenting First Lien Lenders holding at least 50.01% of the aggregate
outstanding principal amount of First Lien Debt held by Consenting First Lien
Lenders.

“Required DIP Lenders” means the Required Lenders, as defined in the DIP Term
Sheet.

“Restructuring” has the meaning set forth in the recitals to this Agreement.

“RSA Term Sheet” has the meaning set forth in the recitals to this Agreement.

“Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Second Lien Indenture” means that certain Indenture, dated as of March 12, 2018
(as amended, restated, amended and restated, supplemented, or otherwise modified
from time to time), by and among J. C. Penney Corporation, Inc., as issuer,
certain of the Company Parties, as guarantors, and Wilmington Trust, National
Association, as the trustee.

“Second Lien Notes” means the 8.625% Senior Secured Notes, due 2025, outstanding
under the Second Lien Indenture.

“Second Lien Notes Claim” means any Claim on account of the Second Lien Notes.

“Second Lien Notes Trustee” means Wilmington Trust, National Association, in its
capacity as trustee under the Second Lien Indenture, together with its
successors and permitted assigns.

“Solicitation Materials” means all solicitation materials in respect of the
Plan.

“Term Lenders” means the lenders party from time to time to the Term Loan Credit
Agreement.

“Term Loan Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Term Loan Credit Agreement.

“Term Loan Claims” means any Claim on account of the Term Loans.

“Term Loan Credit Agreement” means that certain Amended and Restated Credit and
Guaranty Agreement (as amended, restated, amended and restated, extended,
supplemented or



--------------------------------------------------------------------------------

otherwise modified from time to time), dated as of June 23, 2016, by and among,
inter alios, J. C. Penney Corporation, Inc., as borrower, certain of the Company
Parties, as guarantors, JPMorgan Chase Bank, N.A., as administrative agent, and
the lenders party thereto from time to time.

“Term Loans” means loans outstanding under the Term Loan Credit Agreement.

“Term Sheets” has the meaning set forth in the recitals.

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections 12.01, 12.02, 12.03, 12.04, or
12.05.

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales or other transactions).

“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached hereto as Exhibit C.

“Trustee” means any indenture trustee, collateral trustee, or other trustee or
similar entity under the First Lien Notes.

“Unsecured Indenture” means that certain Indenture, dated as of September 15,
2014 (as amended, restated, amended and restated, supplemented, or otherwise
modified from time to time), by and among JCP and J. C. Penney Corporation,
Inc., as issuers and Wilmington Trust, National Association, as the trustee.

“Unsecured Notes” means the 8.125% Unsecured Notes, due 2025, outstanding under
the Unsecured Indenture.

“Unsecured Notes Claim” means any Claim on account of the Unsecured Notes.

“Unsecured Notes Trustee” means Wilmington Trust, National Association, in its
capacity as trustee under the Unsecured Indenture, together with its successors
and permitted assigns.

1.02.    Interpretation. For purposes of this Agreement:

(a)    in the appropriate context, each term, whether stated in the singular or
the plural, shall include both the singular and the plural, and pronouns stated
in the masculine, feminine, or neuter gender shall include the masculine,
feminine, and the neuter gender;

(b)    capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

(c)    unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions;



--------------------------------------------------------------------------------

(d)    unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may
have been or may be amended, restated, supplemented, or otherwise modified from
time to time; provided that any capitalized terms herein which are defined with
reference to another agreement, are defined with reference to such other
agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in
any such other agreement following the date hereof;

(e)    unless otherwise specifically stated herein, the provisions of Bankruptcy
Rule 9006(a) shall apply in computing any period of time prescribe or allowed
herein. If any payment, distribution, act or deadline under the Plan is required
to be made or performed or occurs on a day that is not a Business Day, then the
making of such payment or distribution, the performance of such act, or the
occurrence of such deadline shall be deemed to be on the next succeeding
Business Day, but shall be deemed to have been completed or to have occurred as
of the required date.

(f)    unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;

(g)    the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;

(h)    captions and headings to Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the
interpretation of this Agreement;

(i)    references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined
under the applicable limited liability company Laws; and

(j)    the use of “include” or “including” is without limitation, whether stated
or not.

Section 2.    Effectiveness of this Agreement. This Agreement shall become
effective and binding upon each of the Parties as of 12:01 a.m., prevailing
Eastern Standard Time, on the Agreement Effective Date, which is the date on
which all of the following conditions have been satisfied or waived in
accordance with this Agreement:

(a)    each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties and

(b)    Consenting First Lien Lenders with respect to at least 66 2/3% of the
aggregate outstanding principal amount of First Lien Debt shall have executed
and delivered counterpart signature pages of this Agreement.

Section 3.    Definitive Documents.

3.01.    The definitive documents governing the Restructuring shall include
without limitation the following (collectively with any other material documents
necessary to consummate the Restructuring, the “Definitive Documents”): (A) the
Plan (and any and all exhibits, annexes, and schedules thereto); (B) the Plan
Supplement (which shall include the form of the Management Incentive Plans, the
form of the New Organizational Documents, [and the form of the New



--------------------------------------------------------------------------------

Employment Agreements]; (C) the Confirmation Order; (D) the Disclosure Statement
and the other Solicitation Materials; (E) the order of the Bankruptcy Court
approving the Disclosure Statement and the other Solicitation Materials; (F) all
pleadings filed by the Company Parties in connection with the Chapter 11 Cases
(or related orders) to the extent such pleadings seek relief in connection with
the transactions contemplated herein, including the First Day Pleadings and all
orders sought pursuant thereto; (G) the Cash Collateral Order; (H) the DIP Loan
Documents; (I) the DIP Order; (J) the New JCP Common Stock Documents; (K) the
New REIT Interests Documents; (L) the JCP Exit Facilities Documents; (M) the
REIT Exit Loan Documents; (N) any other disclosure documents related to the
issuance of the New JCP Common Stock; (O) any other disclosure documents related
to the issuance of the New REIT Interests, and (P) any Market Test Documents.

3.02.    The Definitive Documents not executed or in a form attached to this
Agreement as of the Agreement Effective Date remain subject to negotiation and
completion. Upon completion, the Definitive Documents shall contain terms,
conditions, representations, warranties, and covenants consistent with the terms
of this Agreement, as they may be modified, amended, or supplemented in
accordance with Section 13. Further, the Definitive Documents not executed or in
a form attached to this Agreement as of the Agreement Effective Date shall
otherwise be in form and substance consistent with the term sheets attached
hereto and otherwise acceptable to the Company Parties and the Required
Consenting First Lien Lenders. Each Party agrees that it shall act in good faith
and use and undertake commercially reasonable efforts to negotiate and finalize
the terms of the Definitive Documents that are not finalized as of the date
hereof, provided that the Parties shall act in good faith to negotiate and
finalize the terms of the Term Sheets that are not finalized as of the Agreement
Effective Date as soon as practicable following the Petition Date.

Section 4.    Milestones.

4.01.    The following Milestones shall apply to the Restructuring unless
extended or waived in writing by the Company Parties and the Required Consenting
First Lien Lenders:

(a)    no later than May 16, 2020 the Debtors shall commence the Chapter 11
Cases;

(b)    no later than 14 Business Days after the Petition Date, the Debtors shall
have filed a motion to retain Brokers acceptable to the Required Consenting
First Lien Parties;

(c)    no later than 18 calendar days after the Petition Date, the Bankruptcy
Court shall have entered the DIP Order;

(d)    no later than June 15, 2020, the Debtors will have delivered a Lease
Optimization Plan and an Owned Real Estate Optimization Plan, each in form and
substance acceptable to the Required Consenting First Lien Lenders, to the
Consenting First Lien Lenders.

(e)    no later than June 15, 2020 the Company Parties shall have delivered
proposed Business Plan Parameters to the Consenting First Lien Lenders and the
DIP Lenders;

(f)    no later than June 20, 2020 the Company Parties and the Required
Consenting First Lien Lenders shall have agreed on acceptable Business Plan
Parameters;



--------------------------------------------------------------------------------

(g)    no later than July 8, 2020, the Company Parties shall have delivered a
Business Plan (consistent with the acceptable Business Plan Parameters) to the
Consenting First Lien Lenders and the DIP Lenders;

(h)    no later than July 14, 2020, the Company Parties and the Required
Consenting First Lien Lenders shall have agreed on an acceptable Business Plan;

(i)    no later than 130 days after the Petition Date the Bankruptcy Court shall
have entered an order either (A) approving the Disclosure Statement or
(B) acceptable bidding procedures;

(j)    no later than 160 days after the Petition Date, the Bankruptcy Court
shall have entered either (A) the Confirmation Order or (B) approving an
acceptable sale or sales; and

(k)    no later than November 15, 2020 the Plan Effective Date shall have
occurred.]

4.02.    The Milestones may be extended by the Company Parties with the prior
written consent (email from counsel being sufficient) of the Required Consenting
First Lien Lenders.

Section 5.    Commitments of the Consenting First Lien Lenders

5.01.    General Commitments and Waivers.

(a)    During the Agreement Effective Period, each Consenting First Lien Lender
(severally and not jointly) agrees, in respect of all of its Company
Claims/Interests, to:

(i)    support the Restructuring, including without limitation the REIT
Transaction and the Market Test, and vote for or otherwise support any matter
requiring approval to the extent necessary to implement the Restructuring;

(ii)    use commercially reasonable efforts to cooperate with and assist the
Company Parties in obtaining additional support for the Restructuring from the
Company Parties’ other First Lien Lenders;

(iii)    negotiate in good faith and use commercially reasonable efforts to
execute and deliver any appropriate additional or alternative provisions or
agreements to address any legal, financial, or structural impediment that may
arise that would prevent, hinder, impede, delay, or are necessary to effectuate
the consummation of, the Restructuring;

(iv)    negotiate in good faith and use commercially reasonable efforts to
execute and implement the Definitive Documents that are consistent with this
Agreement and to which it is required to be a party;

(v)    give any notice, order, instruction, or direction to the applicable
Agents/Trustees necessary to give effect to the Restructuring, including, to the
extent such Consenting First Lien Lenders holds First Lien Notes Claims or Term
Loan Claims, directing the Pari Passu Collateral Agent, the First Lien Notes
Trustee, and the Term Loan Agent, as applicable, to consent to adequate
protection arrangements set forth in the [DIP Term Sheet/DIP Loan Documents];



--------------------------------------------------------------------------------

(vi)    act in good faith to negotiate and finalize the terms of the Term Sheets
that are not finalized as of the Agreement Effective Date as soon as
practicable;

(vii)    use commercially reasonable efforts to cause the Company Parties to
extend any offer made by the Company Parties to such Consenting First Lien
Lender to all Consenting First Lien Lenders on a ratable basis; and

(b)    During the Agreement Effective Period, each Consenting First Lien Lender
(severally and not jointly) agrees, in respect of all of its Company
Claims/Interests, that it shall not directly or indirectly:

(i)    object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring, including the
DIP Facility; or (y) encourage any person or entity to do any of the foregoing;

(ii)    propose, file, support, or vote for any Alternative Restructuring
Proposal;

(iii)    file any motion, pleading, or other document with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement or the Plan;

(iv)    initiate, or have initiated on its behalf, any litigation or proceeding
of any kind with respect to the Chapter 11 Cases, this Agreement, or the
Restructuring contemplated herein against the Company Parties or the other
Parties other than to enforce this Agreement or any Definitive Document or as
otherwise permitted under this Agreement;

(v)    exercise, or direct any other person to exercise, any right or remedy for
the enforcement, collection, or recovery of any Company Claims/Interests,
including rights or remedies arising from or asserting or bringing any Claims
under or with respect to the Term Loan Credit Agreement or the First Lien
Indenture that are inconsistent with this Agreement or the Definitive Documents;

(vi)    object to or commence any legal proceeding challenging the adequate
protection granted or proposed to be granted to the holders of First Lien Note
Claims and Term Loan Claims under the DIP Order or Cash Collateral Order; or

(vii)    object to or commence any legal proceeding challenging the liens or
claims (including the priority thereof) granted or proposed to be granted to the
DIP Lenders under the DIP Order or Cash Collateral Order.

5.02.    Commitments with Respect to Chapter 11 Cases.

(a)    During the Agreement Effective Period, each Consenting First Lien Lender
(severally and not jointly) that is entitled to vote to accept or reject the
Plan pursuant to its terms agrees that it shall, subject to receipt by such
Consenting First Lien Lenders of the Solicitation Materials:

(i)    vote each of its Company Claims/Interests to accept the Plan by
delivering its duly executed and completed ballot accepting the Plan on a timely
basis following the commencement of the solicitation of the Plan and its actual
receipt of the Solicitation Materials and the ballot;



--------------------------------------------------------------------------------

(ii)    not object to the Plan;

(iii)    support the mutual release, exculpation, and injunction provisions to
be provided in the Plan;

(iv)    to the extent it is permitted to elect whether to opt out of the
releases set forth in the Plan, elect not to opt out of the releases set forth
in the Plan by timely delivering its duly executed and completed ballot(s)
indicating such election; and

(v)    not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses
(i),(ii), (iii), and (iv) above.

(b)    During the Agreement Effective Period, each Consenting First Lien Lender
(severally and not jointly), in respect of its Company Claims/Interests, will
support, and will not directly or indirectly object to, delay, impede, or take
any other action to interfere with any motion or pleading or document filed by a
Company Party in the Bankruptcy Court that is consistent with this Agreement.

Section 6.    Additional Provisions Regarding the Consenting First Lien Lenders’
Commitments.

6.01.    Generally. Notwithstanding anything contained in this Agreement,
nothing in this Agreement shall: (a) affect the ability of any Consenting First
Lien Lenders to consult with any other Consenting First Lien Lenders, the
Company Parties, or any other party in interest in the Chapter 11 Cases
(including any official committee and the United States Trustee); (b) impair or
waive the rights of any Consenting First Lien Lenders to assert or raise any
objection permitted under this Agreement in connection with the Restructuring;
and (c) prevent any Consenting First Lien Lenders from enforcing this Agreement
or contesting whether any matter, fact, or thing is a breach of, or is
inconsistent with, this Agreement.

6.02.    DIP Facility. Capitalized terms used but not defined in this
Section 6.02 shall have the meaning set forth in the DIP Term Sheet, the DIP
Loan Documents, the DIP Order, or the Cash Collateral Order, as applicable.

(a)    Notwithstanding anything contained in this Agreement, nothing in this
Agreement shall affect the rights of the DIP Agent and the DIP Lenders under the
DIP Order or the DIP Loan Documents and to the extent of any conflict between
this Agreement and the DIP Order or the DIP Loan Documents, the DIP Order or the
DIP Loan Documents, as applicable, shall govern.

(b)    Each of the Consenting First Lien Lenders irrevocably consents to (i) the
DIP Facility as set forth in the DIP Term Sheet, (ii) entry of the DIP Order,
and (iii) entry of the Cash Collateral Order.



--------------------------------------------------------------------------------

Section 7.    Commitments of the Company Parties.

7.01.    Affirmative Commitments. Except as set forth in Section 8, during the
Agreement Effective Period, the Company Parties agree to:

(a)    support and take all steps reasonably necessary and desirable to
consummate the Restructuring in accordance with this Agreement;

(b)    to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring contemplated
herein, take all steps reasonably necessary and desirable to address any such
impediment;

(c)    use best efforts to obtain any and all required regulatory and/or
third-party approvals for the Restructuring;

(d)    negotiate in good faith and use commercially reasonable efforts
to execute and deliver the Definitive Documents and any other required
agreements to effectuate and consummate the Restructuring as contemplated by
this Agreement;

(e)    use commercially reasonable efforts to seek additional support for the
Restructuring from their other material First Lien Lenders to the extent
reasonably prudent;

(f)    provide counsel to the Consenting First Lien Lenders a reasonable
opportunity to review draft copies of all First Day Pleadings and all other
material pleadings filed by the Company Parties in the Chapter 11 Cases

(g)    provide on the first day of each month an updated Exit Costs Estimate to
the Consenting First Lien Lenders;

(h)    provide the Consenting First Lien Lenders with drafts of the Lease
Optimization Plan and the Owned Real Estate Optimization Plan no later than the
Friday of each week beginning with June 1, 2020, consult with the Consenting
First Lien Lenders and their advisors regarding the same, and consider in good
faith all suggestions of the Consenting First Lien Lenders and their advisors
regarding the same; and

(i)    Extend any offer made to one or more Consenting First Lien Lenders to all
Consenting First Lien Lenders (on a pro rata basis).

7.02.    Negative Commitments. Except as set forth in Section 8, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:

(a)    object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring;

(b)    take any action that is inconsistent in any material respect with, or is
intended to frustrate or impede approval, implementation and consummation of the
Restructuring described in, this Agreement or the Definitive Documents;



--------------------------------------------------------------------------------

(c)    modify the Plan, in whole or in part, in a manner that is not consistent
with this Agreement in all material respects; or

(d)    file any motion, pleading, or Definitive Documents with the Bankruptcy
Court or any other court (including any modifications or amendments thereof)
that, in whole or in part, is not materially consistent with this Agreement or
the Plan.

Section 8.    Additional Provisions Regarding Company Parties’ Commitments.

8.01.    Notwithstanding anything to the contrary in this Agreement, if a
Company Party or the board of directors, board of managers, or similar governing
body of a Company Party, after consulting with counsel determines that
applicable Law or its fiduciary obligations under applicable Law requires taking
an action prohibited by this Agreement or refraining from taking an action
required by this Agreement, the relevant Company Party may terminate this
Agreement in accordance with Section 12.02(B) of this Agreement.

8.02.    Notwithstanding anything to the contrary in this Agreement (but subject
to Section 8.01), each Company Party and their respective directors, officers,
employees, investment bankers, attorneys, accountants, consultants, and other
advisors or representatives shall have the rights to: (a) consider, respond to,
and facilitate Alternative Restructuring Proposals; (b) provide access to
non-public information concerning any Company Party to any Entity or enter into
Confidentiality Agreements or nondisclosure agreements with any Entity;
(c) maintain or continue discussions or negotiations with respect to Alternative
Restructuring Proposals; (d) otherwise cooperate with, assist, participate in,
or facilitate any inquiries, proposals, discussions or negotiations of
Alternative Restructuring Proposals; and (e) enter into or continue discussions
or negotiation with holders of Claims against or Equity Interests in a Company
Party (including any Consenting First Lien Lenders), any other party in interest
in the Chapter 11 Cases (including any official committee and the United States
Trustee), or any other Entity regarding the Restructuring or Alternative
Restructuring Proposals.

8.03.    Nothing in this Agreement shall: (a) impair or waive the rights of any
Company Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring; or (b) prevent any Company Party from
enforcing this Agreement or contesting whether any matter, fact, or thing is a
breach of, or is inconsistent with, this Agreement.

Section 9.    Transfer of Interests and Securities.

9.01.    During the Agreement Effective Period, no Consenting First Lien Lender
shall Transfer any ownership (including any beneficial ownership as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) in any Company
Claims/Interests to any affiliated or unaffiliated party, including any party in
which it may hold a direct or indirect beneficial interest, unless:

(a)    the authorized transferee is either (i) a qualified institutional buyer
as defined in Rule 144A of the Securities Act, (ii) a non-U.S. person in an
offshore transaction as defined under Regulation S under the Securities Act,
(iii) an institutional accredited investor (as defined in the Rules), or (iv) a
Consenting First Lien Lender; and



--------------------------------------------------------------------------------

(b)    either (i) the transferee executes and delivers to counsel to the Company
Parties, at or before the time of the proposed Transfer, a Transfer Agreement or
(ii) the transferee is a Consenting First Lien Lender and the transferee
provides notice of such Transfer (including the amount and type of Company
Claim/Interest Transferred) to counsel to the Company Parties at or before the
time of the proposed Transfer.

9.02.    Upon compliance with the requirements of Section 9.01, the transferor
shall be deemed to relinquish its rights (and be released from its obligations)
under this Agreement to the extent of the rights and obligations in respect of
such transferred Company Claims/Interests. Any Transfer in violation of
Section 9.01 shall be void ab initio.

9.03.    This Agreement shall in no way be construed to preclude the Consenting
First Lien Lenders from acquiring additional Company Claims/Interests; provided,
however, that such additional Company Claims/Interests shall automatically and
immediately upon acquisition by a Consenting First Lien Lender be deemed subject
to the terms of this Agreement (regardless of when or whether notice of such
acquisition is given to counsel to the Company Parties or counsel to the
Consenting First Lien Lender).

9.04.    This Section 9 shall not impose any obligation on any Company Party to
issue any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting First Lien Lender to Transfer any of its
Company Claims/Interests. Notwithstanding anything to the contrary herein, to
the extent a Company Party and another Party have entered into a Confidentiality
Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms, and this Agreement
does not supersede any rights or obligations otherwise arising under such
Confidentiality Agreements.

9.05.    Notwithstanding Section 9.01, a Qualified Marketmaker that acquires any
Company Claims/Interests with the purpose and intent of acting as a Qualified
Marketmaker for such Company Claims/Interests shall not be required to execute
and deliver a Transfer Agreement in respect of such Company Claims/Interests if
(a) such Qualified Marketmaker subsequently Transfers such Company
Claims/Interests within five (5) Business Days of its acquisition to a
transferee that is an entity that is not an affiliate, affiliated fund, or
affiliated entity with a common investment advisor; (b) the transferee otherwise
is a Permitted Transferee; and (c) the Transfer otherwise is a Permitted
Transfer. To the extent that a Consenting First Lien Lender is acting in its
capacity as a Qualified Marketmaker, it may Transfer any right, title or
interests in Company Claims/Interests that the Qualified Marketmaker acquires
from a holder of the Company Claims/Interests who is not a Consenting First Lien
Lender without the requirement that the transferee be a Permitted Transferee.

9.06.    Notwithstanding anything to the contrary in this Section 9, the
restrictions on Transfer set forth in this Section 9 shall not apply to the
grant of any liens or encumbrances on any claims and interests in favor of a
bank or broker-dealer holding custody of such claims and interests in the
ordinary course of business and which lien or encumbrance is released upon the
Transfer of such claims and interests.



--------------------------------------------------------------------------------

Section 10.    Representations and Warranties of Consenting First Lien Lenders.
Each Consenting First Lien Lender severally, and not jointly, represents and
warrants that, as of the date such Consenting First Lien Lender executes and
delivers this Agreement and as of the Plan Effective Date:

(a)    it (or its affiliates and its and their respective accounts and funds
managed by any of them or other entities that hold interests directly or
indirectly on behalf of its affiliates its and their respective accounts and
funds managed by any of them): (i) is the direct or indirect beneficial or
record owner of the face amount of the Company Claims/Interests or is the
nominee, investment manager, or advisor for beneficial holders of the Company
Claims/Interests reflected in, and, having made reasonable inquiry, is not the
beneficial or record owner of any Company Claims/Interests other than those
reflected in, such Consenting First Lien Lender’s signature page to this
Agreement or a Transfer Agreement, as applicable (as may be updated pursuant to
Section 9); and (ii) has the full power and authority to act on behalf of, vote
and consent to matters concerning such Company Claims/Interests;

(b)    such Company Claims/Interests are free and clear of any pledge, lien,
security interest, charge, claim, equity, option, proxy, voting restriction
(including, for the avoidance of doubt, any placement “on loan”), right of first
refusal, or other limitation on disposition, transfer, or encumbrances of any
kind, that would adversely affect in any way such Consenting First Lien Lender’s
ability to perform any of its obligations under this Agreement at the time such
obligations are required to be performed;

(c)    solely with respect to holders of Company Claims/Interests, (i) it is
either (A) a qualified institutional buyer as defined in Rule 144A of the
Securities Act, (B) not a U.S. person (as defined in Regulation S of the
Securities Act), or (C) an institutional accredited investor (as defined in the
Rules), and (ii) any securities acquired by the Consenting First Lien Lenders in
connection with the Restructuring will have been acquired for investment and not
with a view to distribution or resale in violation of the Securities Act.

Section 11.    Mutual Representations, Warranties, and Covenants. Each of the
Parties represents, warrants, and covenants to each other Party, as of the date
such Party executed and delivers this Agreement, on the Plan Effective Date:

(a)    it is validly existing and in good standing under the Laws of the state
of its organization, and this Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability;

(b)    except as expressly provided in this Agreement, the Plan, and the
Bankruptcy Code, no consent or approval is required by any other person or
entity in order for it to effectuate the Restructuring contemplated by, and
perform its respective obligations under, this Agreement;

(c)    the entry into and performance by it of, and the transactions
contemplated by, this Agreement do not, and will not, conflict in any material
respect with any Law or regulation applicable to it or with any of its articles
of association, memorandum of association or other constitutional documents;

(d)    except as expressly provided in this Agreement, it has (or will have, at
the relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
contemplated by, and perform its respective obligations under, this Agreement;
and



--------------------------------------------------------------------------------

(e)    except as expressly provided by this Agreement, it is not party to any
restructuring or similar agreements or arrangements with the other Parties to
this Agreement that have not been disclosed to all Parties to this Agreement.

Section 12.    Termination Events.

12.01.    Consenting First Lien Lenders Termination Events. This Agreement may
be terminated by the Required Consenting First Lien Lenders by the delivery to
the Company Parties of a written notice in accordance with Section 14.10 hereof
upon the occurrence of the following events:

(a)    the breach in any material respect by a Company Party of any of the
representations, warranties, or covenants of the Company Parties set forth in
this Agreement that remains uncured for ten (10) Business Days after such
terminating Consenting First Lien Lenders transmit a written notice in
accordance with Section 14.10 hereof detailing any such breach;

(b)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring and (ii) remains in effect for thirty (30) calendar days after
such terminating Consenting First Lien Lenders transmit a written notice in
accordance with Section 14.10 hereof detailing any such issuance; provided that
this termination right may not be exercised by any Consenting First Lien Lenders
group if a holder of such Consenting First Lien Lenders group sought or
requested such ruling or order in contravention of any obligation set out in
this Agreement;

(c)    the Bankruptcy Court enters an order denying confirmation of the Plan;

(d)    the entry of an order by the Bankruptcy Court, or the filing of a motion
or application by any Company Party seeking an order (without the prior written
consent of the Required Consenting First Lien Lenders, not to be unreasonably
withheld), (i) converting one or more of the Chapter 11 Cases of a Company Party
to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner
with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of
the Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a
Company Party, or (iii) rejecting this Agreement;

(e)    the Company Parties lose access to the use of Cash Collateral in
accordance with the Cash Collateral Order, subject to any applicable remedies
notice period;

(f)    the Company Parties lose access to the use of the DIP Facility in
accordance with the DIP Order, subject to any applicable remedies notice period;
or

(g)    subject to any extension set forth in Section 4.02, the failure of the
Company Parties to comply with a Milestone, which Milestone has not been waived
or extended in a manner consistent with this Agreement, unless such failure is
the result of any act, omission, or delay on the part of a holder included in
the applicable the terminating Consenting First Lien Lenders group in violation
of its obligations under this Agreement.



--------------------------------------------------------------------------------

12.02.    Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 14.10 hereof upon the occurrence of any of the following
events:

(a)    the breach in any material respect by one or more of the Consenting First
Lien Lenders of any provision set forth in this Agreement that remains uncured
for a period of fifteen (15) Business Days after the receipt by the Consenting
First Lien Lenders of notice of such breach;

(b)    the board of directors, board of managers, or such similar governing body
of any Company Party determines, after consulting with counsel, (i) that
proceeding with any of the Restructuring would be inconsistent with the exercise
of its fiduciary duties or applicable Law or (ii) in the exercise of its
fiduciary duties, to pursue an Alternative Restructuring Proposal;

(c)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring and (ii) remains in effect for thirty (30) Business Days after
such terminating Company Party transmits a written notice in accordance with
Section 14.10 hereof detailing any such issuance; provided, that this
termination right shall not apply to or be exercised by the Company Parties if
any Company Party that sought or requested such ruling or order in contravention
of any obligation or restriction set out in this Agreement;

(d)    the Bankruptcy Court enters an order denying confirmation of the Plan.

12.03.    Individual Termination. Any individual Consenting First Lien Lender
may terminate this Agreement, as to itself only, by the delivery to counsel to
the Company Parties and the Consenting First Lien lenders of a written notice
setting forth the basis for such termination:

(a)    in the event that the Required Consenting First Lien Lenders agree to
extend or waive a Milestone or to amend this Agreement to remove a Milestone,
any Consenting First Lien Lender that has not agreed to such extension, waiver,
or removal may terminate this Agreement as to itself by notice delivered within
the earlier of (X) five Business Days after such extension, waiver, or removal
and (Y) the second Business Day after such Milestone would have been required to
occur but for such waiver, extension, or removal; provided that any such
termination must occur before the satisfaction of such Milestone;

(b)    if the Company Parties fail to meet any Milestone (and such Milestone is
not extended, waived, or removed in accordance with the terms of this Agreement)
then any Consenting First Lien Lender may terminate this Agreement as to itself
by notice delivered within five Business Days of such Milestone failure;

(c)    if such Consenting First Lien Lender has not consented to the form and
substance of the Lease Optimization Plan or the Owned Real Estate Optimization
Plan by June 15, 2020, such Consenting First Lien Lender may terminate this
Agreement as to itself by notice delivered no later than June 22, 2020;or

(d)    if such Consenting First Lien Lender has not consented to the form and
substance of the Plan, such Consenting First Lien Lender may terminate this
Agreement as to itself by notice delivered no later than five Business Days
after such Plan is filed with the Bankruptcy Court by a Company Party.



--------------------------------------------------------------------------------

12.04.    Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among all of the
following: (a) the Required Consenting First Lien Lenders; and (b) each Company
Party.

12.05.    Automatic Termination. This Agreement shall terminate automatically
without any further required action or notice immediately after the Plan
Effective Date. This Agreement shall also automatically terminate in the event
that Consenting First Lien Lenders representing a majority of the aggregate
outstanding principal amount of First Lien Debt that was held by Consenting
First Lien Lenders as of the Agreement Effective Date exercise their individual
termination rights pursuant to Section 12.03.

12.06.    Effect of Termination. Upon the occurrence of a Termination Date as to
a Party, this Agreement shall be of no further force and effect as to such Party
and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring or otherwise, that it would have been entitled to
take had it not entered into this Agreement, including with respect to any and
all Claims or causes of action. Upon the occurrence of a Termination Date prior
to the Confirmation Order being entered by a Bankruptcy Court, any and all
consents or ballots tendered by the Parties subject to such termination before a
Termination Date shall be deemed, for all purposes, to be null and void from the
first instance and shall not be considered or otherwise used in any manner by
the Parties in connection with the Restructuring and this Agreement or
otherwise; provided, however, any Consenting First Lien Lender withdrawing or
changing its vote pursuant to this Section 12.06 shall promptly provide written
notice of such withdrawal or change to each other Party to this Agreement and,
if such withdrawal or change occurs on or after the Petition Date, file notice
of such withdrawal or change with the Bankruptcy Court. Nothing in this
Agreement shall be construed as prohibiting a Company Party or any of the
Consenting First Lien Lender from contesting whether any such termination is in
accordance with its terms or to seek enforcement of any rights under this
Agreement that arose or existed before a Termination Date. Except as expressly
provided in this Agreement, nothing herein is intended to, or does, in any
manner waive, limit, impair, or restrict (a) any right of any Company Party or
the ability of any Company Party to protect and reserve its rights (including
rights under this Agreement), remedies, and interests, including its claims
against any Consenting First Lien Lenders, and (b) any right of any Consenting
First Lien Lender, or the ability of any Consenting First Lien Lender, to
protect and preserve its rights (including rights under this Agreement),
remedies, and interests, including its claims against any Company Party or
Consenting First Lien Lenders. No purported termination of this Agreement shall
be effective under this Section 12.06 or otherwise if the Party seeking to
terminate this Agreement is in material breach of this Agreement, except a
termination pursuant to Section 12.02(b) or Section 12.02(d). Nothing in this
Section 12.06 shall restrict any Company Party’s right to terminate this
Agreement in accordance with Section 12.02(b).

Section 13.    Amendments and Waivers.

(a)    This Agreement may not be modified, amended, or supplemented, and no
condition or requirement of this Agreement may be waived, in any manner except
in accordance with this Section 13.



--------------------------------------------------------------------------------

(b)    This Agreement may be modified, amended, or supplemented, or a condition
or requirement of this Agreement may be waived, in a writing signed by each
Company Party and the Required Consenting First Lien Lenders; provided, however,
that if the proposed modification, amendment, waiver, or supplement has a
material, disproportionate, and adverse effect on any of the Company
Claims/Interests held by a Consenting First Lien Lender in a manner different
from the effect on the Company Claims/Interests held by other Consenting First
Lien Lenders, then the consent of each such affected Consenting First Lien
Lender shall also be required to effectuate such modification, amendment, waiver
or supplement.

(c)    Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 13 shall be ineffective and void ab initio.

(d)    The waiver by any Party of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach. No failure on the part
of any Party to exercise, and no delay in exercising, any right, power or remedy
under this Agreement shall operate as a waiver of any such right, power or
remedy or any provision of this Agreement, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise of such right, power or remedy or the exercise of any other
right, power or remedy. All remedies under this Agreement are cumulative and are
not exclusive of any other remedies provided by Law.

Section 14.    Miscellaneous.

14.01.    Acknowledgement. Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise. Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

14.02.    Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules. In the event
of any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules hereto) and the RSA Term Sheet, this Agreement (without
reference to the exhibits, annexes, and schedules thereto) shall govern. In the
event of any inconsistency between the RSA Term Sheet (without reference to the
exhibits, annexes, and schedules thereto) and the exhibits, annexes, and
schedules thereto, such exhibits, annexes, and schedules thereto shall govern.
In the event of any inconsistency between the terms of this Agreement (including
all exhibits, annexes, and schedules hereto) and the Plan, the terms of the Plan
shall govern.

14.03.    Further Assurances. Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring, as applicable.

14.04.    Complete Agreement. Except as otherwise explicitly provided herein,
this Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes all prior agreements, oral or
written, among the Parties with respect thereto, other than any Confidentiality
Agreement.



--------------------------------------------------------------------------------

14.05.    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in federal or state courts located in the City of New York, Borough of
Manhattan. Notwithstanding the foregoing consent to jurisdiction, upon the
commencement of the Chapter 11 Cases, each of the Parties hereby agrees that, if
the Chapter 11 Cases are pending, the Bankruptcy Court shall have exclusive
jurisdiction over all matters arising out of or in connection with this
Agreement. Each Party hereto agrees that it shall bring any action or proceeding
in respect of any claim arising out of or related to this Agreement, to the
extent possible in the Bankruptcy Court, and solely in connection with claims
arising under this Agreement: (a) irrevocably submits to the exclusive
jurisdiction of the Bankruptcy Court; (b) waives any objection to laying venue
in any such action or proceeding in the Bankruptcy Court; (c) waives any
objection that the Bankruptcy Court is an inconvenient forum or does not have
jurisdiction over any Party hereto; and (d) consents to entry of a final order
or judgment by the Bankruptcy Court.

14.06.    TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

14.07.    Execution of Agreement. This Agreement may be executed and delivered
in any number of counterparts and by way of electronic signature and delivery,
each such counterpart, when executed and delivered, shall be deemed an original,
and all of which together shall constitute the same agreement. Except as
expressly provided in this Agreement, each individual executing this Agreement
on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.

14.08.    Rules of Construction. This Agreement is the product of negotiations
among the Company Parties and the Consenting First Lien Lenders, and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. The Company Parties and the Consenting First Lien Lenders were each
represented by counsel during the negotiations and drafting of this Agreement
and continue to be represented by counsel.

14.09.    Successors and Assigns; Third Parties. This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other person or entity.



--------------------------------------------------------------------------------

14.10.    Notices. All notices hereunder shall be deemed given if in writing and
delivered, by electronic mail, courier, or registered or certified mail (return
receipt requested), to the following addresses (or at such other addresses as
shall be specified by like notice):

(a)     if to a Company Party, to:

J. C. Penney Corporation, Inc.

6501 Legacy Drive

Plano, Texas 75024

Attn: Brandy Treadway

E-mail address: btreadwa@jcp.com

with copies to (which shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn:    Joshua Sussberg

Christopher Marcus

Aparna Yenamandra

E-mail address:         joshua.sussberg@kirkland.com;

         christopher.marcus@kirkland.com;

         aparna.yenamandra@kirkland.com

(b)     if to a Consenting First Lien Lender, to the address set forth on such
Consenting First Lien Lenders’ signature page hereto:

with copies to (which shall not constitute notice):

Milbank LLP

55 Hudson Yards

New York, New York 10001

Attn:    Dennis F. Dunne

Andrew M. Leblanc

Thomas R. Kreller

Brian Kinney

E-mail address:         ddunne@milbank.com

         aleblanc@milbank.com

         tkreller@milbank.com

         bkinney@milbank.com

Any notice given by delivery, mail, or courier shall be effective when received.

14.11.    Independent Due Diligence and Decision Making. Each Consenting First
Lien Lenders hereby confirms that its decision to execute this Agreement has
been based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Company Parties.



--------------------------------------------------------------------------------

14.12.    Enforceability of Agreement. Each of the Parties to the extent
enforceable waives any right to assert that the exercise of termination rights
under this Agreement is subject to the automatic stay provisions of the
Bankruptcy Code, and expressly stipulates and consents hereunder to the
prospective modification of the automatic stay provisions of the Bankruptcy Code
for purposes of exercising termination rights under this Agreement, to the
extent the Bankruptcy Court determines that such relief is required.

14.13.    Waiver. If the Restructuring are not consummated, or if this Agreement
is terminated for any reason, the Parties fully reserve any and all of their
rights. Pursuant to Federal Rule of Evidence 408 and any other applicable rules
of evidence, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms or the payment of damages to which a Party may be entitled under this
Agreement.

14.14.    Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

14.15.    Several, Not Joint, Claims. Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint.

14.16.    Severability and Construction. If any provision of this Agreement
shall be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

14.17.    Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at Law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.

14.18.    Capacities of Consenting First Lien Lenders. Each Consenting First
Lien Lender has entered into this agreement on account of all Company
Claims/Interests that it holds (directly or through discretionary accounts that
it manages or advises) and, except where otherwise specified in this Agreement,
shall take or refrain from taking all actions that it is obligated to take or
refrain from taking under this Agreement with respect to all such Company
Claims/Interests.

14.19.    Email Consents. Where a written consent, acceptance, approval, or
waiver is required pursuant to or contemplated by this Agreement, pursuant to
Section 3.02, Section 13, or otherwise, including a written approval by the
Company Parties or the Required Consenting First Lien Lenders, such written
consent, acceptance, approval, or waiver shall be deemed to have occurred if, by
agreement between counsel to the Parties submitting and receiving such consent,
acceptance, approval, or waiver, it is conveyed in writing (including electronic
mail) between each such counsel without representations or warranties of any
kind on behalf of such counsel.



--------------------------------------------------------------------------------

14.20.    Publicity. The Company Parties will submit to counsel to the
Consenting First Lien Lenders all press releases, public filings, or public
announcements, in each case, to be made relating to this Agreement or the
transactions contemplated hereby and any amendments thereof in advance of
release and will consult with such counsel with respect to such communications.
For the avoidance of doubt, such press releases, public filings, or public
announcements are to be made solely by the Company Parties and not by any other
Party to this Agreement. Nothing contained herein shall be deemed to waive,
amend or modify the terms of any Confidentiality Agreement.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

COMPANY PARTIES: J. C. PENNEY COMPANY, INC. By:  

/s/ Bill Wafford

Name:   Bill Wafford Title:   Executive Vice President and Chief Financial
Officer J. C. PENNEY CORPORATION, INC. By:  

/s/ Bill Wafford

Name:   Bill Wafford Title:   Executive Vice President and Chief Financial
Officer JCP REAL ESTATE HOLDINGS, LLC By:  

/s/ Bradley Syverson

Name:   Bradley Syverson Title:   President J. C. PENNEY PROPERTIES, LLC By:  

/s/ Bradley Syverson

Name:   Bradley Syverson Title:   Vice President J. C. PENNEY PURCHASING
CORPORATION By:  

/s/ Laurie Sutandar

Name:   Laurie Sutandar Title:   Vice President, US Sourcing JCPENNEY SERVICES,
LLC By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Vice President, Treasurer JCP REALTY, LLC By:  

/s/ Bradley Syverson

Name:   Bradley Syverson Title:   Vice President



--------------------------------------------------------------------------------

JCP NEW JERSEY, LLC By:  

/s/ Bradley Syverson

Name:   Bradley Syverson Title:   Vice President jcpSSC, INC. By:  

/s/ Bradley Syverson

Name:   Bradley Syverson Title:   Vice President J. C. PENNEY DIRECT MARKETING
SERVICES LLC By:  

/s/ Hani Eideh

Name:   Hani Eideh Title:   President and Treasurer JCP CONSTRUCTION SERVICES,
INC. By:  

/s/ Bradley Syverson

Name:   Bradley Syverson Title:   President JCP PROCUREMENT, INC. By:  

/s/ Steve Wysong

Name:   Steve Wysong Title:   Vice President J. C. PENNEY EXPORT MERCHANDISING
CORPORATION By:  

/s/ John Rudy Rosman

Name:   John Rudy Rosman Title:   President J. C. PENNEY INTERNATIONAL, INC. By:
 

/s/ John Rudy Rosman

Name:   John Rudy Rosman Title:   President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

JCPENNEY PUERTO RICO, INC. By:  

/s/ Bradley Syverson

Name:   Bradley Syverson Title:   Vice President JCP MEDIA, INC. By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Vice President, Treasurer JCP TELECOM SYSTEMS, INC.
By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Vice President, Treasurer FUTURE SOURCE LLC By:  

/s/ John Rudy Rosman

Name:   John Rudy Rosman Title:   Vice President

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Consenting First Lien Lenders Signature Page to

the Restructuring Support Agreement

[Consenting First Lien Lenders Signature Pages are on file with the Company]



--------------------------------------------------------------------------------

EXHIBIT A

RSA Term Sheet

 



--------------------------------------------------------------------------------

 

 

J. C. PENNEY COMPANY, INC.

RESTRUCTURING TERM SHEET

May 15, 2020

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES AS TO ANY EXCHANGE OR
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE, IT
BEING UNDERSTOOD THAT SUCH AN OFFER OR SOLICITATION, IF ANY, SHALL BE MADE ONLY
IN COMPLIANCE WITH SECTION 4(A)(2) OF THE SECURITIES ACT OF 1933 AND/OR
SECTION 1145 OF THE BANKRUPTCY CODE AND ALL APPLICABLE PROVISIONS OF SECURITIES,
BANKRUPTCY, AND/OR OTHER APPLICABLE STATUTES, RULES, AND LAWS.

 

 

This Term Sheet (the “Term Sheet”) sets forth the principal terms of a
restructuring (the “Restructuring”) of J. C. Penney Company, Inc. (“JCP”), a
company incorporated under the Laws of Delaware, and each of its affiliates
party to the Restructuring Support Agreement (“RSA”) to which this Term Sheet is
attached as Exhibit A (together with JCP, collectively, the “Company Parties” or
the “Debtors”). The regulatory, corporate, tax, accounting, and other legal and
financial matters related to the Restructuring have not been fully evaluated,
and any such evaluation may affect the terms and structure of any Restructuring.
The transactions contemplated in this Term Sheet are subject in all respects to
the negotiation, execution, and delivery of definitive documentation.

This Term Sheet is proffered in the nature of a settlement proposal in
furtherance of settlement discussions. Accordingly, this Term Sheet and the
information contained herein are entitled to protection from any use or
disclosure to any party or person pursuant to Rule 408 of the Federal Rules of
Evidence and any other applicable rule, statute, or doctrine of similar import
protecting the use or disclosure of confidential settlement discussions. Nothing
contained in this Term Sheet shall be an admission of fact or liability or,
until the occurrence of the Execution Date on the terms described herein and in
the RSA, deemed binding on any of the parties hereto.

This Term Sheet does not purport to summarize all of the terms, conditions,
covenants, and other provisions that may be contained in the fully negotiated
and definitive documentation necessary to implement the Restructuring.
Capitalized terms used but not otherwise defined in this Term Sheet shall have
the meanings ascribed to such terms in the annexes attached hereto or in the
RSA.



--------------------------------------------------------------------------------

 

KEY PROVISIONS REGARDING THE RESTRUCTURING

 

Overview   

The Restructuring will be accomplished through the Company Parties commencing
Chapter 11 Cases under the Bankruptcy Code in the Bankruptcy Court for the
Southern District of Texas.

 

The goal of the Parties will be to pursue a Chapter 11 Plan on the terms below
that establishes both a financially sustainable operating company (“New JCP”)
and a Real Estate Investment Trust (the “REIT”).1 In order to achieve this
result, the Debtors will, in accordance with the provisions of this Term Sheet
and the RSA:

 

•  Prepare a Plan and Disclosure Statement consistent with this term sheet;

 

•  Prepare additional diligence materials as necessary to determine the assets
to be contributed to the REIT;

 

•  Pursue a sale/leaseback of the Debtors’ owned distribution centers;

 

•  Conduct an in-depth analysis of the Debtors’ existing leases and determine
whether to reject or seek concessions form their landlords;

 

•  Seek an order approving the adequacy of the Disclosure Statement and
approving solicitation procedures; and

 

•  Conduct a market testing process (the “Market Test”) seeking interest and
bids in providing debt or equity financing to New JCP and/or purchasing some or
all of the assets of the Debtors.

 

    Current Capital Structure   

Current capital structure:

 

i.   the extensions of credit made under the Credit Agreement, dated as of
June 20, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Facility”), by and among JCP, J.
C. Penney Corporation, Inc. (“JCP Corp.”), J. C. Penney Purchasing Corporation,
the Lenders party thereto (the “ABL Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent, Collateral Agent, Revolving Agent,
Swingline Lender, and LC Agent, and the other parties thereto and (B) each
counterparty to a swap agreement constituting a Secured Swap Obligation (as
defined in the ABL Facility) (a “Swap Counterparty”) ((A) and (B), collectively,
the “ABL Claims”);

 

ii.  the loans (the “Term Loans”) borrowed under the Amended and Restated Credit
and Guaranty Agreement, dated as of June 23, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time), by and
among, inter alios, JCP Corp., as Borrower, the Guarantors party thereto, the
Lenders party thereto (the “Term Loan Lenders”), and JP Morgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Term Loan Agent”) (the “Term
Loan Claims”);

 

    

iii.   the 5.875% Senior Secured Notes due 2023 (the “First Lien Notes” and, the
holders of the First Lien Notes, the “First Lien Noteholders”; the First Lien
Noteholders, together with the Term Loan Lenders,

 

 

 

1 

The REIT shall be organized as an “UPREIT,” with its assets indirectly owned
through an operating partnership (the “OP”). References in this term sheet to
the REIT may include the REIT or the OP as context requires.

 

2



--------------------------------------------------------------------------------

  KEY PROVISIONS REGARDING THE RESTRUCTURING     

    the “First Lien Lenders”) issued under the Indenture, dated as of June 23,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), by and among JCP Corp., as Issuer, the Guarantors
party thereto, and Wilmington Trust National Association, as Trustee (in such
capacity, the “First Lien Notes Trustee”) (the “First Lien Note Claims,” and
together with the Term Loan Claims, the “First Lien Claims”);

 

iv.   the 8.625% Senior Secured Second Priority Notes due 2025 issued under the
Indenture (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), dated as of March 12, 2018, by and among JCP Corp.,
as Issuer, the Guarantors party thereto, and Wilmington Trust, National
Association, as Trustee (the “Second Lien Note Claims”);

 

v.  all outstanding unsecured senior notes issued by the Debtors (the “Unsecured
Note Claims”); and

 

vi  all other unsecured claims against the Debtors (the “Other Unsecured
Claims”); and

 

vii.  common equity interests in JCP.

 

    DIP Facilities   

Certain Consenting First Lien Lenders (in such capacity, collectively, the “DIP
Lenders”) commit to provide a $900 million senior secured superpriority DIP
Facility, $450 million of which will be in the form of new money, on the terms
set forth in the DIP Term Sheet attached hereto as Annex 1.

 

    REIT Structure   

A subset of the Debtors’ properties, mutually identified by the Debtors and the
Required Consenting First Lien Lenders, will be transferred to the REIT. The
stores in the REIT shall be leased to New JCP pursuant to a market-rate master
lease. Pursuant to the Plan and with the consent of the Required Consenting
First Lien Lenders, up to 35% of the REIT Interests (defined below) may be sold
to a strategic third party investor, and the proceeds of such sale may either be
used to provide funding for the REIT or to allow for the distribution of cash in
lieu of such equity under the Plan.

 

    Business Plan   

The Debtors will develop a business plan acceptable to the Required Consenting
First Lien Lenders for New JCP and the REIT.2 The Debtors will retain a
nationally recognized real estate broker acceptable to the Required Consenting
First Lien Lenders to analyze the Debtors’ store portfolios and any excess real
estate. The Debtors and such advisors will consult with the Consenting First
Lien Lenders with respect any determination whether to assume, reject, assume
with modifications, or sell any such real property leases and/or real property
(or enter into any similar transaction). The assumption, rejection, or sale of
such real property leases and/or real property (or enter into any similar
transaction) shall be subject to the consent of the Required

 

 

2 

Parties to discuss in good faith and reasonably agree on the inclusion of
financial tests (if any) following review of updated budget and provision of
updated Business Plan that will form the basis for operational covenants.
Financial conditions to be calculated based on financial levels needed to exit.

 

3



--------------------------------------------------------------------------------

  KEY PROVISIONS REGARDING THE RESTRUCTURING     

Consenting First Lien Lenders. The Required Consenting First Lien Lenders will
inform the Debtors by May 21, 2020 whether they consent to the rejection of the
leases associated with the stores identified for closure in connection with the
business plan provided on May 6, 2020 (if they so consent, the “Agreed Closing
Stores”).

 

    Distribution Centers   

The Debtors will retain a nationally recognized broker specializing in warehouse
and distribution centers (acceptable to the Required Consenting First Lien
Lenders) to analyze the Debtors’ distribution centers and will pursue the sale
(including by way of full or partial sale/leaseback) of the Debtors’ owned
distribution centers property (or enter into a similar transaction) and will use
the proceeds to fund the Plan. Any such sale (or similar transaction) will be
subject to the approval of the Required Consenting First Lien Lenders and the
Bankruptcy Court.

 

    Plan Overview   

Unless the Market Test achieves a superior outcome (as determined by the
Required Consenting First Lien Lenders) or the Toggle Event occurs, the Debtors
and the Consenting Lenders will pursue a Plan of Reorganization under which
parties may receive the treatment set forth below. The composition of the forms
of consideration set forth below (including for the avoidance of doubt the
entities at which Holders of Claims receive such consideration) are preliminary
and subject to change in the Definitive Documentation (which Definitive
Documentation may provide for parties to hold portions of such consideration on
a temporary or bridge basis):

 

i.   The Plan will be funded, in part by (a) a new money revolving ABL loan in
an amount not less than $[●] on New JCP (the “New JCP ABL”) on terms acceptable
to the Required Consenting First Lien Lenders (including with respect to pro
forma borrowing base) (b) a new money first lien revolving loan in an amount not
less than $[●] at the REIT (the “REIT Revolver”) on terms acceptable to the
Required Consenting First Lien Lenders, (c) the sale of certain owned real
property and (d) the sale of the equity interests in New JCP and/or the REIT,
pursuant to the Market Test described below.

 

ii.  Holders of DIP Loans will receive $[●] in first lien take-back term debt
against New JCP on terms acceptable to the DIP Lenders and the Required
Consenting First Lien Lenders in full and final satisfaction of their DIP
Claims.

 

iii.   Holders of ABL Claims will receive (a) $[●] million in first lien term
take-back debt against the REIT on terms acceptable to the Required Consenting
First Lien Lenders (the “REIT Term Loan”), (b) an appropriate sized portion of
the New JCP ABL, and/or (c) cash as appropriate.

 

iv.   Holders of First Lien Claims will receive $[●] in first lien take-back
term debt against New JCP on terms acceptable to the Required Consenting First
Lien Lenders and [●]% of the equity in the REIT.

 

v.  The Plan will be subject to a number of conditions to its confirmation and
its effectiveness, including acceptance by ABL Lenders on terms acceptable to
the Debtors and Required Consenting First Lien Lenders, satisfaction of an
acceptable and achievable level of go-forward vendor support/terms, minimum rent
savings for New JCP, minimum liquidity for New JCP and the REIT, acceptable
maximum

 

 

 

4



--------------------------------------------------------------------------------

  KEY PROVISIONS REGARDING THE RESTRUCTURING     

    exit costs and acceptable funding structure for such costs, and appropriate
tax structuring and the rendering of an opinion from a nationally-recognized
accounting or law firm that the REIT meets the requirements for qualification
and taxation as a “real estate investment trust” and that the Master Lease is a
“true lease” for US federal income tax purposes.

 

    Equity Interests in the Reorganized Company   

On the Plan Effective Date, New JCP shall issue new common stock or other equity
interests (the “New JCP Common Stock”). The New JCP Common Stock shall have
voting rights in New JCP on a one vote per share basis in all matters
stockholders are entitled to vote on.

 

On the Plan Effective Date, the REIT shall issue new equity interests of the
REIT (the “REIT Interests”) and the OP shall issue common interests, to the
extent necessary (the “OP Interests”) as set forth on the REIT Term Sheet. The
voting structure of the REIT shall conform to a typical “UPREIT” structure.

 

The Reorganized Debtors shall use commercially reasonable efforts to list the
New JCP Common Stock and REIT Interests (but not, for the avoidance of doubt,
the OP Interests) on a national securities exchange, as soon as reasonably
practicable following the Plan Effective Date.

 

    Market Test   

Concurrently with the Plan process, the Debtors will, in consultation with the
Required Consenting First Lien Lenders, conduct a robust Market Test process in
accordance with the Milestones attached to the RSA. In the Market Test the
Debtors shall solicit interest (a) from parties wishing to provide new money
debt financing to New JCP and/or the REIT (including financing that would
“take-out” any of the “take back” paper otherwise proposed for the Plan), (b) in
the sale or sale sale/leaseback of the Debtors’ owned distribution centers,
(c) in the provision of new capital to New JCP and/or the REIT in exchange for
equity in such entity, (d) in the purchase of New JCP, the REIT or substantially
all of the assets of either as a going concern, and (e) in the purchase of all
or part of the Debtors’ assets.

 

The DIP Lenders and First Lien Lenders shall have the right to credit bid in
connection with any sale conducted in connection with the Market Test.

 

    Toggle Event   

By July 14, 2020, the Debtors and the Required Consenting First Lien Lenders
shall have agreed on an acceptable Business Plan.

 

By August 15, 2020, the Debtors shall also obtain binding commitments for all
third-party financing (on terms acceptable to Required Consenting First Lien
Lenders) necessary to finance such a business plan in accordance with the other
Plan provisions of the term sheet.

 

Upon a failure of either condition, the Debtors shall immediately cease pursing
the Plan and instead pursue a 363 sale of all of their assets unless otherwise
instructed by the Required Consenting First Lien Lenders and shall seek approval
of any relief required to undertake such 363 sale on an expedited basis.

 

 

 

5



--------------------------------------------------------------------------------

  TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN Distributions
  

Each holder of an Allowed Claim or Interest, as applicable, shall receive under
the Plan the
treatment described below (or less favorable treatment that may be agreed by the
Debtors and
the holder of such allowed Claim or Interest) in full and final satisfaction,
settlement, release,
and discharge of and in exchange for such holder’s Allowed Claim or Interest.
Any action to be
taken by the Debtors on the Plan Effective Date may be taken on the Plan
Effective Date or as
soon as is reasonably practicable thereafter.

 

      Class No.    Type of Claim    Treatment    Voting   Unclassified
Non-Voting Claims N/A    DIP Facility Claims   

On the Plan Effective Date, each holder of an allowed DIP Facility Claim shall
receive its pro rata share of [●].

 

   N/A       N/A    Administrative Claims   

On the later of the Plan Effective Date and the date on which such
Administrative Claim becomes due and payable in the ordinary course, each holder
of an allowed Administrative Claim shall receive, at the option of the
applicable Debtor(s), payment in full in cash or such other treatment (a) to
render such Administrative Claim unimpaired under section 1124 of the Bankruptcy
Code or (b) as otherwise permitted by section 1129(a)(9) of the Bankruptcy Code.

 

   N/A       N/A    Priority Tax Claims   

On the later of the Plan Effective Date and the date on which such Priority Tax
Claim becomes due and payable in the ordinary course, each holder of an allowed
Priority Tax Claim shall receive treatment in accordance with the terms set
forth in section 1129(a)(9)(C) of the Bankruptcy Code.

 

   N/A   Classified Claims and Interests of the Debtors Class 1    Other Secured
Claims   

On the Plan Effective Date, each holder of an allowed Other Secured Claim shall
receive, at the option of the applicable Debtor(s): (a) payment in full in cash;
(b) the collateral securing its allowed Other Secured Claim; (c) reinstatement
of its allowed Other Secured Claim; or (d) such other treatment to render such
Other Secured Claim unimpaired under section 1124 of the Bankruptcy Code.

 

   Unimpaired; deemed to accept       Class 2    Other Priority Claims   

On the later of the Plan Effective Date and the date on which such Other
Priority Claim becomes due and payable in the ordinary course, each holder of an
allowed Other Priority Claim shall receive, at the option of the applicable
Debtor(s), payment in full in cash or such other treatment (a) to render such
Administrative Claim unimpaired under section 1124 of the Bankruptcy Code or
(b) as otherwise permitted by section 1129(a)(9) of the Bankruptcy Code.

 

 

   Unimpaired; deemed to accept

 

6



--------------------------------------------------------------------------------

 

TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN

Class 3    ABL Claims / Hedge Claims    On the Plan Effective Date, each holder
of an allowed ABL Claim or Hedge Claim shall receive its pro rata share of (a)
[●], (b) payment in full in cash, or (c) such other treatment to render such ABL
Claim or Hedge Claim unimpaired under section 1124 of the Bankruptcy Code.   
[TBD]         Class 4    First Lien Claims    On the Plan Effective Date, each
holder of an allowed First Lien Claim shall receive its Pro Rata share of [●].
   Impaired; entitled to vote         Class 5    Second Lien Notes Claims3    On
the Plan Effective Date, each holder of an allowed Second Lien Notes Claim shall
receive [●].    Impaired; [entitled to vote]         Class 6    First Lien
Deficiency Claims    On the Plan Effective Date, each holder of an allowed
Secured Notes Deficiency Claim shall receive [●].    Impaired; [entitled to
vote]         Class 7    Unsecured Notes Claims    On the Plan Effective Date,
each holder of an allowed Unsecured Notes Claim shall receive [●].    Impaired;
[entitled to vote]         Class 8    Non-Funded Debt General Unsecured Claims
at [funded debt obligor
entities]4    On the Plan Effective Date, each holder of an allowed Non-Funded
Debt General Unsecured Claim at [●] shall receive [●].    Impaired; [entitled to
vote]         Class 9    Non-Funded Debt General Unsecured Claims at
[non-obligor entities]    On the Plan Effective Date, each holder of an allowed
Non-Funded Debt General Unsecured Claim at [●] shall receive [●].    Impaired;
[entitled to vote]         Class 10    Intercompany Claims    On the Plan
Effective Date, each allowed Intercompany Claim shall be, at the option of the
applicable Debtor(s) and subject to the Restructuring Transactions Memorandum,
either reinstated, compromised, set off, distributed, contributed, settled, or
canceled and released without any distribution.    Impaired; deemed to reject or
Unimpaired; deemed to accept         Class 11    Intercompany Interests    On
the Plan Effective Date, each Intercompany Interest shall be, at the option of
the applicable Debtor and subject to the Restructuring Transactions Memorandum,
either reinstated or canceled and released without any distribution.   
Impaired; deemed to reject or Unimpaired; deemed to accept

 

3 

Note: May classify Second Lien Notes Claims and First Lien Deficiency Claims
together.

4 

Note: Division of Non-Funded Debt General Unsecured Claims by Debtor entity
(i.e., classes 8-9) subject to change.

 

7



--------------------------------------------------------------------------------

 

TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN

        Class 12    Existing Equity Interests    On the Plan Effective Date, all
Equity Interests in JCP shall be extinguished and cancelled. Holders of Existing
Equity Interests shall receive no recovery on account of such Existing Equity
Interests.    Impaired; deemed to reject         Class 13    Section 510(b)
Claims    Section 510(b) Claims shall be discharged, cancelled, released, and
extinguished without any distribution to holders of such claims.    Impaired;
deemed to reject

 

  GENERAL PROVISIONS REGARDING THE PLAN     Subordination    The classification
and treatment of Claims under the Plan shall conform to the respective
contractual, legal, and equitable subordination rights of such Claims, and any
such rights shall be settled, compromised, and released pursuant to the Plan.  
  Cancellation of Notes, Instruments, Certificates, and Other Documents    On
the Plan Effective Date, except to the extent otherwise provided in this Term
Sheet or the Plan, all notes, instruments, certificates, credit agreements,
indentures, and other documents evidencing Claims or Interests shall be canceled
and the obligations of the Debtors thereunder or in any way related thereto
shall be deemed satisfied in full and discharged.     Exemption from SEC
Registration    The issuance of all securities under the Plan will be exempt
from SEC registration under applicable law.     Release and Exculpation   

The Plan shall include the exculpation, Debtor releases, and “Third-Party”
releases provisions set forth on Annex 2, attached hereto, in all material
respects, subject to the completion of the Disinterested Directors’
investigation into potential claims held by the Company Parties, which
investigation shall be completed before the entry of the Confirmation Order.

 

Each Consenting First Lien Lender will, pursuant to the RSA, agree to “opt in”
to, or not to “opt out” of, as applicable, the consensual “Third-Party”
releases, including those granted to the Company’s current and former officers,
directors, and employees.

    Conditions Precedent to the Plan Effective Date   

The occurrence of the Plan Effective Date shall be subject to the following
conditions precedent:

 

i.   the RSA shall have been executed and shall not have been terminated and
remains in full force and effect;

 

ii.  the Plan and all related Plan exhibits and other documents shall have been
executed and delivered, and any conditions (other than the occurrence of the
Plan Effective Date or certification by the Debtors that the Plan Effective Date
has occurred) contained therein shall have been satisfied or waived in
accordance therewith;

 

8



--------------------------------------------------------------------------------

  GENERAL PROVISIONS REGARDING THE PLAN         

iii.   the orders approving the Disclosure Statement and confirming the Plan
shall have been entered, consistent with the RSA, and such orders shall not have
been vacated, stayed, or modified;

 

iv.   the Bankruptcy Court shall have entered the DIP Order, consistent with the
RSA, and the DIP Order shall not have been vacated, stayed, or modified without
the prior written consent of the Required Lenders (as defined in the DIP Credit
Agreement) or, with respect to any provisions that affect the rights or duties
of the DIP Agent (as defined in the DIP Credit Agreement), the DIP Agent, and
there shall be no default or event of default existing under the DIP Facility;

 

v.  All financing necessary for the Plan shall have been obtained, and any
documents related thereto shall have been executed, delivered, and be in full
force and effect (with all conditions precedent thereto, other than the
occurrence of the Plan Effective Date or certification by the Debtors that the
Plan Effective Date has occurred, having been satisfied or waived);

 

vi.   the issuance of the New JCP Stock, REIT Interests, and OP Interests;

 

vii.  the Required Consenting First Lien Lenders shall have consented to the
assumption or rejection of every store lease assumed or rejected by the Debtors;

 

viii.  all professional fees and expenses of retained professionals required to
be approved by the Bankruptcy Court shall have been paid in full or amounts
sufficient to pay such fees and expenses after the Plan Effective Date have been
placed in a professional fee escrow account pending approval by the Bankruptcy
Court;

 

ix.   all accrued and unpaid fees and expenses of the Consenting First Lien
Lenders in connection with the Restructuring (including fees and expenses of the
Consenting First Lien Lenders’ Advisors) shall have been paid in accordance with
the terms and conditions set forth in the RSA and the DIP Credit Agreement; and

 

x.  any and all requisite governmental, regulatory, environmental, and
third-party approvals and consents shall have been obtained.

    Allocation of Administrative Expenses    All Administrative Expenses,
including professional fees and any wind-down expenses, shall be allocated
between activities related to New JCP and the REIT pursuant to a formula
mutually agreeable to the Debtors and the Required Consenting First Lien
Lenders.     Post-Plan Effective Date Administration    [●]

 

9



--------------------------------------------------------------------------------

  GENERAL PROVISIONS REGARDING THE PLAN     Waiver of Conditions Precedent to
the Plan Effective Date    The Conditions Precedent to the Plan Effective Date
may be waived by the Debtors, including, in the case of any Conflict Matter
between any Debtors, each Debtor acting at the direction of its respective
Disinterested Director or Manager (as applicable) and without the consent of any
other Debtor, but with the prior written consent of the Required Consenting
First Lien Lenders.     Retention of Jurisdiction    The Plan will provide for
the retention of jurisdiction by the Bankruptcy Court for usual and customary
matters.

 

  OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING     Governance   

The board of directors for each of New JCP and the REIT (collectively, the “New
Boards”) shall be determined or selected, as applicable, by the Required
Consenting First Lien Lenders.

 

Corporate governance documents for New JCP, the other Reorganized Debtors, and
the REIT, including charters, bylaws, operating agreements, or other
organization documents, as applicable (collectively, the
“New Organizational Documents”), shall be consistent with section 1123(a)(6) of
the Bankruptcy Code and shall otherwise be in form and substance reasonably
acceptable to the Required Consenting First Lien Lenders. Substantially final
forms of the New Organizational Documents shall be filed as part of the Plan
Supplement prior to the date upon which the Bankruptcy Court enters the
Confirmation Order.

    Management Incentive Plans and Employment Agreements    On the Plan
Effective Date, New JCP and the REIT will implement management incentive plans
that provide for New JCP Common Stock and REIT Interests to be reserved for
issuance to management of New JCP, the other Reorganized Debtors, and the REIT
after the Plan Effective Date on terms to be agreed by the respective boards of
directors of New JCP and the REIT.     Employee Compensation and Benefit
Programs    On the Plan Effective Date, the Debtors shall assume (and assign to
the applicable Reorganized Debtor, if necessary) the employee compensation and
benefits plans and programs applicable to any of the Debtors’ employees and
retirees, in each case existing as of the Plan Effective Date, on terms to be
agreed between the Debtors and the Required Consenting First Lien Lenders and as
will be set forth in the Plan.     Indemnification of Prepetition Directors,
Officers, Managers, et al.    Consistent with applicable law, all
indemnification provisions currently in place (whether in the by-laws,
certificates of incorporation or formation, limited liability company
agreements, other organizational documents, board resolutions, indemnification
agreements, employment contracts, or otherwise) for the current and former
directors, officers, managers, employees, attorneys, accountants, investment
bankers, and other professionals of the Debtors, as applicable, shall be
reinstated and remain intact, irrevocable, and shall survive the effectiveness
of the Restructuring on terms no less favorable to such current and former
directors, officers, managers, employees, attorneys, accountants, investment
bankers, and other professionals of the Debtors than the indemnification
provisions in place prior to the Restructuring.

 

10



--------------------------------------------------------------------------------

  OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING     Director, Officer,
Manager, and Employee Tail Insurance Coverage   

On or before the Petition Date, the Debtors shall purchase and maintain
directors, officers, managers, and employee liability tail coverage for the
six-year period following the Plan Effective Date on terms no less favorable
than the Debtors’ existing director, officer, manager, and employee coverage and
with an aggregate limit of liability upon the Plan Effective Date of no less
than the aggregate limit of liability under the existing director, officer,
manager, and employee coverage upon placement. Directors and officers insurance
policies shall remain in place in the ordinary course during the Chapter 11
Cases and from and after the Plan Effective Date.

 

Furthermore, the Debtors shall not terminate or otherwise reduce the coverage
under any directors’ and officers’ insurance policies (including, without
limitation, the “tail policy”) in effect prior to the Plan Effective Date, and
any directors and officers of the Company Parties who served in such capacity at
any time before or after the Plan Effective Date shall be entitled to the full
benefits of any such policy for the full term of such policy regardless of
whether such directors and/or officers remain in such positions after the Plan
Effective Date. Notwithstanding anything herein to the contrary, the Company
Parties shall retain the ability to supplement such directors’ and officers’
insurance policies as the Company Parties deem necessary, including purchasing
any tail coverage.

 

11



--------------------------------------------------------------------------------

Annex 1

DIP Term Sheet



--------------------------------------------------------------------------------

$450 MILLION SECURED SUPERPRIORITY DEBTOR IN POSSESSION CREDIT FACILITY

SUMMARY OF TERMS AND CONDITIONS

This summary of terms and conditions (this “DIP Term Sheet”) outlines certain
terms and conditions of the DIP Facility referred to below. Capitalized terms
used and not defined herein have the meanings assigned to such terms in the
Restructuring Support Agreement (“RSA”) or the Restructuring Term Sheet (the
“RSA Term Sheet”) to which this DIP Term Sheet is attached as Annex 2.

 

Executive Summary:   

This DIP Term Sheet provides for a $450 million secured superpriority debtor in
possession credit facility, to be funded on a delayed draw basis as appropriate
in light of case liquidity needs, access to cash collateral, and milestones in
order to (i) finance the Debtors and their operations in accordance with the
Budget and (ii) ensure that the Debtors have sufficient liquidity, taking into
account access to cash collateral.

 

Pursuant to the RSA and as described herein, the DIP Lenders will agree to
convert certain of their Loans into loans under an exit facility to be made
available on terms and conditions customary for facilities and transactions of
such type and in each case satisfactory to the DIP Lenders and the Debtors (such
loans, the “Exit Loans”).

 

The DIP Facility will be fully committed to by the DIP Lenders (determined on a
pro rata basis among the DIP Lenders based on the aggregate amount of the
Prepetition First Lien Obligations held by the DIP Lenders as of the date of
this DIP Term Sheet (the “Pro Rata Allocations”)) pursuant to the terms and
conditions described in this DIP Term Sheet and the Commitment Letter to which
this DIP Term Sheet is attached (the “Commitment Letter”).

Borrower:    J. C. Penney Corporation, Inc. (the “DIP Borrower”), as a debtor
and debtor in possession under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101-1532, as amended (the “Bankruptcy Code”). The DIP Borrower and
its affiliated debtors and debtors in possession, collectively, the “Debtors”.
DIP Facility:    A non-amortizing senior secured priming multi-draw delayed draw
term loan facility (the “DIP Facility”) with a maximum funded principal amount
equal to $450 million in “new money” (such principal amount, together with the
Prepetition First Lien Obligations rolled up into the DIP Facility as set forth
below, the “Total Aggregate Commitment” and the loans thereunder, the “Loans”)
to be funded in two borrowings as follows: (a) $225 million made not later than
one business day following

 

1



--------------------------------------------------------------------------------

  

the entry of the DIP Order (as defined below) (the “Initial Borrowing”) and
subject to satisfaction of the Conditions Precedent to Initial Borrowing and
(b) the remainder of the Total Aggregate Commitment in an aggregate principal
amount equal to $225 million (the “Subsequent Borrowing”) shall be made
available following the entry of the DIP Order on July 15, 2020 subject to
satisfaction of the Conditions Precedent to Initial Borrowing and the Conditions
Precedent to The Subsequent Borrowing (and no other conditions precedent), and
otherwise on the terms and conditions in this DIP Term Sheet, the Commitment
Letter and the Operative Documents referred to below.

 

With respect to the DIP Facility, (i) upon satisfaction of the Conditions
Precedent to Initial Borrowing, funds with respect to the Initial Borrowing
shall be funded directly to the Debtors for use in accordance with the Budget
and (ii) upon satisfaction of the Conditions Precedent to The Subsequent
Borrowing, all funded amounts shall be deposited in a blocked controlled account
in favor of the DIP Agent (the “Escrow Account”; the funds deposited therein
“Drawn Funds”). The Subsequent Borrowing shall be in an aggregate principal
amount equal to $225 million, which represents the remainder of the Total
Aggregate Commitment. Drawn Funds may be withdrawn from the Escrow Account once
per week, subject to a draw request being delivered to the DIP Agent, which
shall certify (i) that such applicable Drawn Funds will be required during the
subsequent week in accordance with the Budget (giving effect to any maximum
Permitted Variances with respect to such week) and (ii) no Default or Event of
Default (each as defined in the Operative Documents) shall have occurred and be
continuing.

Guarantors:    The obligations of the DIP Borrower shall be unconditionally
guaranteed, on a joint and several basis, by each other Debtor (each, a
“Guarantor” and collectively, the “Guarantors”). Each entity which guarantees
(or is required to guarantee) the Prepetition First Lien Obligations shall be a
Guarantor and a Debtor. Case:    The bankruptcy cases (the “Chapter 11 Cases”)
of the Debtors to be filed under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy
Court”) (the date of filing of such petition, the “Petition Date”). The Petition
Date shall be no later than May 16, 2020.

 

2



--------------------------------------------------------------------------------

DIP Agent:    GLAS USA LLC (“GLAS”) shall act as administrative agent and
collateral agent for the DIP Facility (in such capacity, the “DIP Agent”) on
behalf of the DIP Lenders (as defined below). Any action, exercise of remedies,
approval, consent or similar action to be taken or not taken by the DIP Agent in
respect of the DIP Facility shall only be taken (or not taken) as may be
directed by the Required Lenders. The DIP Agent and the DIP Borrower shall enter
into an agency fee letter providing for fees to be payable to the DIP Agent to
be mutually agreed and reasonably acceptable to the Debtors. DIP Lenders:    All
rights and obligations of the DIP Lenders under the DIP Facility shall be
several and not joint. Prepetition ABL Credit Agreement:    The Amended and
Restated Credit Agreement dated as of June 20, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Prepetition ABL Credit Agreement”) by and among the DIP Borrower, Wells Fargo
Bank, National Association, as administrative agent and collateral agent (the
“Prepetition ABL Agent”), the lenders from time to time party thereto (the
“Prepetition ABL Lenders”) and the other parties thereto. Prepetition Term Loan
Credit Agreement:    The Amended and Restated Term Loan Credit Agreement dated
as of June 23, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Prepetition Term Loan Credit
Agreement”) by and among the DIP Borrower, the Lenders party thereto (the
“Prepetition Term Loan Lender”), JPMorgan Chase Bank, N.A., as administrative
agent (the “Prepetition Term Loan Agent”), and the other parties thereto. The
loans under the Prepetition Term Loan Credit Agreement are referred to herein as
the “Prepetition Term Loans”. Prepetition First Lien Notes    The senior secured
notes (the “Prepetition First Lien Notes”) outstanding under that Indenture,
dated as of June 23, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Prepetition First
Lien Notes Indenture”) by and among the DIP Borrower, Wilmington Trust, National
Association, as trustee (the “Prepetition First Lien Notes Trustee”), and the
other parties thereto. The holders of such Prepetition First Lien Notes are
referred to herein as the “Prepetition First Lien Noteholders”. The Prepetition
Term Loans together with the Prepetition First Lien Notes are referred to herein
as the “Prepetition First Lien Obligations”.

 

3



--------------------------------------------------------------------------------

ABL Intercreditor Agreement:    The Intercreditor and Collateral Cooperation
Agreement dated as of June 23, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “ABL Intercreditor
Agreement”) by and among the DIP Borrower, the Prepetition ABL Agent, Wilmington
Trust, National Association, as collateral agent under the Prepetition Term Loan
Credit Agreement and the Prepetition First Lien Notes Indenture (the
“Prepetition First Lien Collateral Agent”), and the other parties thereto.
Restructuring Support Agreement:    A restructuring support agreement executed
on or prior to the Petition Date and which is mutually acceptable to the DIP
Lenders and the Debtors (the “RSA”). Tenor of DIP Facility:   

The DIP Facility will mature on the earliest of (such earliest date, the
“Maturity Date”):

 

(a)   the date that is 180 days after the Petition Date (the “Scheduled Maturity
Date”);

 

(b)   20 days after the Petition Date, if the DIP Order (as defined below) has
not been entered by the Bankruptcy Court prior to the expiration of such 20-day
period;

 

(c)   the effective date of a plan of reorganization or liquidation in the
Chapter 11 Cases;

 

(d)   the consummation of a sale of all or substantially all of the assets of
the Debtors pursuant to section 363 of the Bankruptcy Code or otherwise;

 

(e)   without the DIP Agent’s prior written consent, the date of filing or
express written support by the Debtors of bidding procedures, sale processes,
transactions, plans of liquidation or reorganization or related disclosure
statements that are not in accordance with the RSA, if applicable, and that are
not otherwise acceptable to the DIP Lenders;

 

(f)   the date of termination of the DIP Lenders’ commitments and the
acceleration of any outstanding Loans, in each case, under the DIP Facility in
accordance with the terms of the DIP Facility credit agreement (the “DIP Credit
Agreement”) and the other definitive documentation with respect to the DIP
Facility (collectively with the DIP Credit Agreement and the related security
documents, the “Operative Documents”);

 

4



--------------------------------------------------------------------------------

  

(g)   any breach by the Debtors which has not been cured or waived or
termination of the RSA after the effectiveness thereof;

 

(h)   dismissal of the Chapter 11 Cases or conversion of the Chapter 11 Cases
into cases under chapter 7 of the Bankruptcy Code;

 

(i) the Debtors shall lose access to the use of cash collateral in accordance
with the Cash Collateral Order (as defined below), subject to any applicable
remedies notice period; and

 

(j) other customary circumstances to be mutually agreed.

Closing Date:    The date of the effectiveness of the Operative Documents (the
“Closing Date”) (which, for the avoidance of doubt, shall not occur prior to the
entry of the DIP Order). DIP Facility Interest Rate:   

Loans under the DIP Facility will bear interest at a rate, at the DIP Borrower’s
option, equal to the Base Rate plus 10.75% per annum or LIBOR (subject to a
1.25% floor) plus 11.75% per annum, compounded monthly and payable monthly in
cash in arrears.

 

At any time when an Event of Default under the DIP Facility has occurred and is
continuing, all outstanding amounts under the DIP Facility shall bear interest,
to the fullest extent permitted by law, at the interest rate applicable to base
rate loans plus 2.00% per annum and shall be payable on demand in cash (the
“Default Rate”). Interest on overdue amounts under the DIP Facility shall also
accrue at the Default Rate and shall be payable in cash.

DIP Facility Premiums:   

A commitment premium payable in cash to the DIP Lenders equal to 6.00% of each
DIP Lender’s initial commitments in respect of the $450 million “new money”
portion of the DIP Facility on the Petition Date, which shall be earned, due and
payable upon execution of the Commitment Letter.

 

An upfront premium payable in cash to the DIP Lenders equal to 4.00% of each DIP
Lender’s commitments in respect of the $450 million “new money” portion of the
DIP Facility on the Petition Date, which shall be earned, due and payable upon
execution of the Commitment Letter.

 

An exit premium payable in cash to the DIP Lenders equal to 3.00% of each DIP
Lender’s funded Loans or unfunded commitments under the DIP Facility (including
the “new money” and rolled up portion of the DIP Facility) on the Maturity Date
or on the date of any earlier voluntary or mandatory prepayment (the “Exit
Premium”).

 

5



--------------------------------------------------------------------------------

Exit Loans:   

Upon terms and conditions to be agreed in the RSA, but in any event including
the following:

 

Exit Loans will bear interest at a rate, at the DIP Borrower’s option, equal to
the Base Rate plus 10.00% per annum or LIBOR (subject to a 1.25% floor) plus
11.00% per annum, compounded monthly and payable monthly in cash in arrears.

  

A commitment premium payable in cash equal to 2.00% of the commitments in
respect of the Exit Loans, which shall be due and payable in cash on the date
that the Business Plan is approved (in accordance with the timeline set forth in
the DIP Milestones (as defined below)).

 

An upfront premium payable in cash equal to 3.00% of the commitments in respect
of the Exit Loans, which shall be earned, due and payable on the closing date of
the Exit Loans.

Roll Up:    On the date of entry of the DIP Order, $225 million in principal
amount of the Prepetition Term Loans held by the DIP Lenders (or their
applicable designees) shall be rolled up into the DIP Facility in accordance
with each such DIP Lender’s (or its applicable designee’s) share of the DIP
Facility. On the date of the Subsequent Borrowing, an additional $225 million of
principal amount of the Prepetition Term Loans held by the DIP Lenders (or their
applicable designees) shall be rolled up into the DIP Facility on a
dollar-for-dollar basis in accordance with each such DIP Lender’s (or its
applicable designee’s) share of the DIP Facility. Except with respect to the
Exit Premium, the premiums set forth above shall only be payable with respect to
the $450 million “new money” portion of the DIP Facility and shall not be
payable with respect to any rolled up Prepetition Term Loans. Notwithstanding
the foregoing, in the event that any DIP Lender (or any of its designees) does
not hold sufficient Prepetition Term Loans to fully participate in the roll up
on a pro rata basis based on its pro rata share of the funded Loans, such DIP
Lender (or its applicable designee) shall be permitted to roll up its
Prepetition First Lien Notes to the extent necessary to achieve such pro rata
share of the roll up. Adequate Protection:    As adequate protection for any
diminution in the value of the interests of the Prepetition Term Loan Lenders
and the Prepetition First Lien Noteholders in the collateral securing the
Prepetition Term Loan Credit Agreement and the Prepetition First Lien
Noteholders in the collateral securing the Prepetition First Lien Notes
Indenture, respectively, the Prepetition Term Loan Lenders and the Prepetition

 

6



--------------------------------------------------------------------------------

   First Lien Noteholders will receive, subject in all cases to the Carve-Out,
the following as adequate protection: (A) the payment of the reasonable and
documented out-of-pocket fees and expenses of legal counsel and financial
advisors retained by the Prepetition Term Loan Lenders that are also DIP
Lenders, (B) cash payments of accrued and unpaid interest on the Prepetition
Term Loans and Prepetition First Lien Notes upon entry of the DIP Order and each
date thereafter on which such interest payment would otherwise become due under
the Prepetition Term Loan Credit Agreement or Prepetition First Lien Notes
Indenture, as applicable, (C) validly perfected liens on and security interests
in the Debtors’ post-petition Collateral junior only to the liens granted to the
DIP Lenders under the DIP Facility and existing valid, perfected, and superior
liens in the Collateral held by other creditors (including, for the avoidance of
doubt, the liens of the Prepetition ABL Lenders with respect to the ABL Priority
Collateral) and (D) a superpriority administrative expense claim as contemplated
by section 507(b) of the Bankruptcy Code, which claim shall have priority over
all priority claims (other than the claims of the DIP Lenders under the DIP
Facility) and unsecured claims against the Debtors and their estates, now
existing or hereafter arising, of any kind or nature whatsoever, including,
without limitation, administrative expenses of the kinds specified in or ordered
pursuant to sections 105, 326, 328, 330, 331, 503(a), 506(c), 507(a), 507(b),
546(c), 726(b), and 1114 of the Bankruptcy Code or otherwise (collectively,
“Adequate Protection”). Optional Prepayments and
Commitment Reductions:    The DIP Borrower may, upon at least one business day’s
notice, prepay or terminate in full (but not in part), with the payment of the
Exit Premium but without other premium or penalty, subject to breakage costs, if
applicable, the outstanding Loans and unfunded commitments. Once repaid, Loans
may not be re-borrowed. Mandatory Prepayments:    Mandatory prepayments of the
Loans customary for similar debtor-in-possession financings shall be required,
including, in an amount equal to (a) 100% of insurance and condemnation
proceeds, (b) 100% of net cash proceeds from the issuance of post-petition
indebtedness not permitted by the DIP Credit Agreement and (c) 100% of the net
cash proceeds of any sale of assets constituting Collateral and other asset
sales (without any reinvestment rights, but subject to de minimis dollar
carveouts to be agreed, but subject, in the case of ABL Priority Collateral (or
proceeds thereof), to prior repayment of the Prepetition ABL Credit Agreement
solely to the extent required pursuant to the Cash Collateral Arrangements).

 

7



--------------------------------------------------------------------------------

   All voluntary prepayments and mandatory prepayments (within one business day
of receipt thereof) shall be applied as follows: first, to pay accrued and
unpaid interest on, and expenses in respect of, the obligations under the DIP
Facility, to the extent then due and payable; and second, to any principal
amounts or other obligations (including the Exit Premium) which are outstanding
under the DIP Facility. Other than the Exit Premium, there shall be no premium
or penalty payable in connection with mandatory prepayments. Security:    All
amounts owing by the DIP Borrower under the DIP Facility and by the Guarantors
in respect thereof will be secured by a perfected security interest in, with the
priority described below under “Priority,” and lien on substantially all of the
Debtors’ tangible and intangible assets, including, without limitation, the
following (collectively, the “Collateral”): accounts receivable, equipment,
inventory, contracts, fee owned and ground leased real estate, real property
leaseholds, investment property, insurance proceeds, deposit accounts (other
than payroll, trust and tax accounts), monies, equity interests of subsidiaries
of each Debtor and the products and proceeds thereof and, upon entry of the DIP
Order, any proceeds of avoidance actions available to the Debtors’ bankruptcy
estates pursuant to the Bankruptcy Code, subject to certain exclusions to be
mutually agreed. Notwithstanding anything to the contrary, no mortgages shall be
required and perfection on the Collateral shall be obtained solely through entry
of the DIP Order. Priority:   

Subject in all cases to the Carve-Out and certain exclusions to be mutually
agreed, all amounts owing by the DIP Borrower under the DIP Facility and by the
Guarantors in respect thereof shall at all times:

 

(a)    pursuant to section 364(c)(1) of the Bankruptcy Code, be entitled to
joint and several superpriority administrative expense claims status in the
Chapter 11 Cases;

 

(b)    pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by a
perfected first priority lien on all Collateral that is not subject to valid,
perfected, and non-avoidable liens as of the Petition Date, including all
unencumbered fee-owned, ground-leased and space-leased real estate, and
including upon entry of the DIP Order, any proceeds of avoidance actions
available to the Debtors’ bankruptcy estates pursuant to the Bankruptcy Code;

 

8



--------------------------------------------------------------------------------

  

(c)    (i) pursuant to section 364(d) of the Bankruptcy Code, be secured by a
perfected first priority and priming lien on all collateral that secures
obligations under the Prepetition Term Loan Credit Agreement (other than ABL
Priority Collateral, as defined in the ABL Intercreditor Agreement (“ABL
Priority Collateral”)) and (ii) pursuant to section 364(c)(3) of the Bankruptcy
Code, be secured by a perfected second priority lien on all ABL Priority
Collateral, junior only to the lien securing the claims in respect of the
Prepetition ABL Credit Agreement (“Prepetition Collateral”); and

 

(d)    pursuant to section 364(c)(3) of the Bankruptcy Code, be secured by a
perfected second priority lien on all other property of the Debtors that is
subject to valid and perfected liens in existence as of the Petition Date
(including liens (if any) perfected subsequent to the Petition Date as permitted
by and in accordance with section 546(b) of the Bankruptcy Code) but with a
priority immediately junior to such liens.

 

Such liens shall be senior to all administrative expenses of the kind specified
in sections 503(b) and 507(b) of the Bankruptcy Code.

 

All liens authorized and granted pursuant to the DIP Order, as applicable, in
each case, entered by the Bankruptcy Court approving the DIP Facility shall be
deemed effective and perfected as of the Petition Date, and no further filing,
notice or act will be required to effect such perfection. The DIP Lenders, or
the DIP Agent on behalf of the DIP Lenders, shall be permitted, but not
required, to make any filings, deliver any notices or take any other acts as may
be desirable under state law or other law in order to reflect the perfection and
priority of the DIP Lenders’ claims described herein.

Carve-Out:    See Schedule II to this DIP Term Sheet. Conditions Precedent to
Initial Borrowing:   

The Operative Documents will contain customary conditions precedent to the
Initial Borrowing under the DIP Facility and other conditions deemed by the DIP
Agent to be appropriate to the specific transaction, and in any event,
including, without limitation:

 

(a)   The execution of the RSA and the filing of the executed RSA.

 

9



--------------------------------------------------------------------------------

 

(b)   The preparation, authorization and execution of the Operative Documents
with respect to the DIP Facility, in form and substance satisfactory to the DIP
Agent.

 

(c)   No later than 18 calendar days after the Petition Date, the Bankruptcy
Court shall have entered a final order approving the DIP Facility on a final
basis (the “DIP Order”), in form and substance satisfactory to the DIP Agent in
their sole discretion as confirmed by the DIP Agent in writing, authorizing and
approving the DIP Facility and the transactions contemplated hereby, including
Adequate Protection and the DIP Order shall be in full force and effect and
shall not have been vacated, reversed, modified, amended or stayed without the
prior written consent of the DIP Agent.

 

(d)   All premiums, fees and documented out-of-pocket fees and expenses
(including fees and expenses of counsel and financial advisors) required to be
paid to the DIP Lenders and DIP Agent (and with respect to which invoices have
been received by the Debtors at least one (1) business day before the Closing
Date) on or before the Closing Date (whether incurred before or after the
Petition Date and including estimated fees and expenses through the Closing
Date) shall have been paid.

 

(e)   The delivery of a 13-week cash flow projection (the “Initial DIP Budget”)
in form and substance reasonably satisfactory to the DIP Agent in its reasonable
discretion as confirmed by the DIP Agent in writing. Such Initial DIP Budget and
all updates thereto (in accordance with reporting requirements described herein)
shall include the same line item detail as provided in the Alix Partners 13 week
cash flow provided on May 13, 2020 prepetition, and will forecast, on a weekly
basis, the period commencing May 17, 2020 through the end of the fiscal month
following the last week of such 13-week period, and on a monthly basis for each
month thereafter through the Maturity Date; provided that with the written
consent and approval of the DIP Agent the Initial Budget may be updated by the
DIP Borrower no more than once per month, which update shall be effective three
calendar

 

10



--------------------------------------------------------------------------------

 

    days following delivery to the DIP Agent except to the extent objected to by
the DIP Agent in writing. Upon effectiveness, such updated budget shall
thereupon become the “budget” for purposes of the DIP Facility (as so approved,
the “Budget”).

 

(f)   The Debtors shall have obtained requisite consents from the Prepetition
ABL Agent and the Prepetition ABL Lenders to the use of cash collateral in the
Chapter 11 Cases in an amount and on terms satisfactory to the Prepetition ABL
Agent, the Prepetition ABL Lenders and the DIP Lenders, or the Bankruptcy Court
shall have entered a cash collateral order acceptable to the DIP Agent (the
“Cash Collateral Order”). For the avoidance of doubt the DIP Agent may not
determine the Cash Collateral Order is not acceptable solely on account of the
Prepetition ABL Agent and the Prepetition ABL Lenders not consensually
consenting to the use of such cash collateral.

 

(g)   Subject to a post-closing period to be agreed upon, the DIP Agent shall
have received endorsements naming the DIP Agent as additional insureds, loss
payee, lender loss payee and mortgagee under all insurance policies to be
maintained with respect to the properties of the Debtors forming part of the
Collateral.

 

(h)   The DIP Agent shall have a valid and perfected lien on and security
interest in the Collateral with the priority described herein. All filings,
recordations and searches necessary or desirable in connection with such liens
and security interests shall have been duly made; and all filing and recording
fees and taxes shall have been duly paid.

 

(i) Since January 31, 2020, there shall not exist any action, suit,
investigation, litigation or proceeding pending (other than the Chapter 11
Cases) or threatened in any court or before any arbitrator or governmental
authority that, in the opinion of the DIP Agent, affects any of the transactions
contemplated hereby, or that has or could be reasonably likely to have a
material adverse change or material adverse condition in or affecting the
businesses, assets, operations or condition (financial or otherwise) of any of
the Debtors and their respective direct and indirect subsidiaries or any of the
transactions contemplated hereby; provided, that none of (i) the Chapter 11
Cases, the events and conditions

 

11



--------------------------------------------------------------------------------

 

    leading up to the Chapter 11 Cases, or their reasonably anticipated
consequences, (ii) the actions required to be taken pursuant to the DIP Credit
Agreement, the RSA, the DIP Order, or the Cash Collateral Order, or (iii) the
occurrence of the COVID-19 pandemic or the impacts thereof on the business,
financial condition or results of the DIP Borrower or its subsidiaries shall
constitute a “material adverse effect” for any purpose.

 

 

(j) No default or event of default shall exist under the Operative Documents.

 

(k)   The representations and warranties of the DIP Borrower and each Guarantor
under the Operative Documents shall be true and correct in all material respects
after giving effect to such funding.

 

(l) The making of such Loan shall not violate any requirement of law and shall
not be enjoined, temporarily, preliminarily or permanently.

 

(m) The DIP Agent shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S. Patriot Act.

 

(n)   No later than five business days after the Petition Date, the Debtors
shall have filed a motion seeking the retention of AlixPartners LLP as the
Debtors’ restructuring advisor and Lazard as the Debtors’ investment banker.

 

(o)   An order approving the Debtors’ cash management system, the form of which
is reasonably acceptable to the DIP Agent, shall have been entered by the
Bankruptcy Court.

 

(p)   Orders approving customary “first day” relief, the form of which is
reasonably acceptable to the DIP Agent, shall have been entered by the
Bankruptcy Court.

 

(q)   The Debtors shall not have entered into, or made any payment in respect
of, any critical vendor agreements or otherwise entered into any agreement to
pay, or made on a postpetition basis any payment in respect of, any prepetition
trade obligations except as consented to by the DIP Agent pursuant to an order
of the Bankruptcy Court (which may be via consent to the “first day” orders).

 

 

12



--------------------------------------------------------------------------------

 

(r)   Other customary conditions to be mutually agreed.

Conditions Precedent to The
Subsequent Borrowing:  

On the funding date of the Subsequent Borrowing, the following conditions
precedent shall have been satisfied:

 

(a)   The RSA shall be in full force and effect.

 

(b)   No default or event of default shall exist under the Operative Documents.

 

(c)   The representations and warranties of the DIP Borrower and each Guarantor
under the Operative Documents shall be true and correct in all material respects
after giving effect to such funding (except to the extent such representation
relates to an earlier date, in which case such representation shall have been
true and correct in all material respects as of such date).

 

(d)   The making of such Loan shall not violate any requirement of law and shall
not be enjoined, temporarily, preliminarily or permanently.

 

(e)   The DIP Agent shall have received a borrowing notice, substantially in the
form as attached to the DIP Credit Agreement, at least three business days in
advance of the requested borrowing.

 

(f)   The DIP Order shall have been entered by the Bankruptcy Court, shall be in
full force and effect and shall not have been vacated, reversed, modified,
amended or stayed without the prior written consent of the DIP Agent.

 

(g)   All premiums, fees and documented out-of-pocket fees and expenses
(including fees and expenses of counsel and financial advisors) required to be
paid to the DIP Lenders and the DIP Agent on or before the date of such funding
shall have been paid in cash.

 

(h)   The Debtors shall be in compliance with the Operative Documents and the
DIP Milestones; provided that the DIP Milestones relating to the Business Plan
(other than the receipt of the Business Plan and the Business Plan Parameters in
accordance with the DIP Milestones) shall not be a condition precedent to the
funding of the Subsequent Borrowing into the Escrow Account; provided, further,
that no Drawn Funds in respect of the Subsequent Borrowing shall be permitted to
be withdrawn from the Escrow Account until the Business Plan has been approved
or disapproved in accordance with the DIP Milestones, with (i) $225

 

13



--------------------------------------------------------------------------------

 

    million permitted to be withdrawn from the Escrow Account commencing
July 15, 2020 in accordance with the Budget if the Business Plan is approved in
accordance with the DIP Milestones or (ii) upon the occurrence of a Toggle
Event, $50 million shall remain in the Escrow Account in connection with a
toggle to a 363 sale, with the release of such $50 million from the Escrow
Account subject to agreement among the DIP Borrower, the DIP Agent and the
Prepetition ABL Agent to an acceptable 363 sale budget and released in amounts
and at times in accordance with such budget, and $175 million shall be released
from the Escrow Account to the DIP Lenders within 2 business days of the date of
the occurrence of such Toggle Event.

Representations and Warranties:   The Operative Documents will contain
representations and warranties that are (a) customary for similar
debtor-in-possession financings and (b) and additional representations and
warranties required by the DIP Lenders as mutually agreed with the Debtors.
Reporting Requirements:  

The Operative Documents will contain financial reporting requirements that are
customary for similar debtor-in-possession financings, including, without
limitation, (i) monthly updates of the Budget for each fiscal month of the
Debtors to be provided within five business days following the end of any fiscal
month of the Debtors, (ii) all financial, operating and other reporting provided
to the Prepetition ABL Lenders during the Chapter 11 Cases, including pursuant
to the Cash Collateral Order, as and when so provided, (iii) a weekly cash flow
forecast budget to actuals for each line item in a form to be attached to the
DIP Credit Agreement and otherwise acceptable to the DIP Agent, with management
commentary on any individual line item with a positive or negative variance of
5.0% or more as compared to the Budget (unless the dollar amount corresponding
to such percentage variance is less than $1,000,000, in which case no management
commentary shall be required) (the “Weekly Variance Report”), (iv) monthly
delivery of operating statements and balance sheets for the Debtors and their
consolidated subsidiaries within 15 business days following the end of the
applicable period, (v) quarterly store-level operating statements for all
properties within 45 days following the end of the applicable period and
(vi) reasonable reporting requirements to be agreed with respect to professional
fee monitoring no later than June 15, 2020.

 

 

14



--------------------------------------------------------------------------------

  The Operative Documents will contain additional requirements that the Debtors’
counsel provide advance copies of all pleadings and/or filings in the Chapter 11
Cases to be made by the Debtors. The Debtors shall also provide copies of any
monthly reporting provided to the Bankruptcy Court or the U.S. Trustee. Other
Maintenance Covenants:  

The Debtors shall not pay any expenses or other disbursements other than those
set forth in the Budget.

 

The DIP Borrower’s cumulative actual receipts shall not be less than 85% of
budgeted receipts for the corresponding test period (the “Permitted Collections
Budget Variances”).

 

The DIP Borrower’s cumulative actual disbursements (excluding professional fees)
will be not more than 12.5% greater than the budgeted disbursements for the
corresponding test period (the “Permitted Expenditures Budget Variances”).

 

The DIP Borrower’s cumulative actual disbursements to merchandise vendors
(domestic and foreign) will not be more than 10% greater than the budgeted
disbursements for the corresponding test period (the “Permitted Inventory Budget
Variances”).

 

The Permitted Collections Budget Variances, Permitted Expenditures Budget
Variances, and Permitted Inventory Budget Variances, collectively the “Budget
Variances”, in each case, as set forth in the then operative Budget.
Notwithstanding anything to the contrary herein, the Debtors and Required
Lenders shall agree to include provisions in the Operative Documents providing
for the implementation of increased Permitted Expenditures Budget Variances and
Permitted Inventory Budget Variances, in each case, in the event that the
Debtors are able to more rapidly open store locations than anticipated in the
Initial DIP Budget; provided, that Permitted Collections Budget Variances shall
be adjusted accordingly to the extent agreed.

 

The Budget Variances shall each be tested (i) first, on June 6, 2020 on a
cumulative basis for the prior two weeks, (ii) second, on June 13, 2020 on a
cumulative basis for the prior three weeks, and (iii) at the end of each week
thereafter on a cumulative four week basis for the prior four weeks. The Debtors
shall deliver a Weekly Variance Report to the DIP Agent by 12:00 p.m., Eastern
time, on Friday of each week.

 

Simultaneously with the delivery of the Weekly Variance Report, the DIP Borrower
shall report on consolidated unrestricted book cash as of the end of the
preceding week (as reported in the Weekly Variance Report), which shall not be
less than $50 million.

 

15



--------------------------------------------------------------------------------

 

By June 1, 2020, the DIP Borrower and its real estate advisors will present to
the DIP Agent and the DIP Lenders a summary of lease renegotiation discussions
with content of such presentation to be acceptable to the DIP Agent with
landlords, including the asks made of each landlord by property. Thereafter, the
DIP Borrower shall report on a weekly basis the status of lease renegotiations
by property, including any settlements achieved with any landlords by property,
to the DIP Agent and the DIP Lenders, with associated terms of such settlements
acceptable to the DIP Agent.

 

By July 1, 2020, the DIP Borrower and its real estate advisors will present to
the DIP Agent and the DIP Lenders a proposed monetization strategy of the DIP
Borrower’s fee-owned and ground-leased real estate assets, including any offers
or indications of value received by property for the last 12 months. Thereafter,
the DIP Borrower shall report on a bi-weekly basis any offers or indications of
value received by property to the DIP Agent and the DIP Lenders.

 

Process for construct for monthly reporting on allocation of disbursements by
entity to be agreed between Required Lenders and the DIP Borrower by June 15,
2020, which shall be implemented as promptly as practical thereafter and
provided on a monthly basis once implemented.

Affirmative Covenants:   The Operative Documents will contain (a) affirmative
covenants that are customary for similar debtor-in-possession financings and
(b) additional affirmative covenants required by the DIP Lenders and mutually
agreeable to the Debtors and shall, in any event, include without limitation
(i) the advance delivery of all material pleadings, motions and other material
documents filed with the Bankruptcy Court on behalf of the Debtors in the
Chapter 11 Cases to the DIP Lenders and their counsel, (ii) compliance with
Budget covenants consistent with the section titled “Budget and Variances,”
(iii) compliance with the DIP Milestones in the administration of the Chapter 11
Cases, (iv) update meetings and/or calls with the Debtors’ senior management and
advisors and the DIP Lenders no less than weekly if requested and (v) one or
more members of the Debtors’ senior management team shall be available for
discussion with the DIP Lenders upon reasonable notice.

 

16



--------------------------------------------------------------------------------

Negative Covenants:   The Operative Documents will contain negative covenants
that are (a) customary for similar debtor-in-possession financings and
(b) additional negative covenants required by the DIP Lenders and mutually
agreeable to the Debtors, and including, without limitation, restrictions on
(i) incurrence of additional debt and liens (it being understood that any debt
secured by the ABL Priority Collateral on a senior basis shall be capped at the
amount of the Prepetition ABL Credit Agreement as of the Petition Date, subject
to providing the ability of the DIP Borrower to access renewals or replacements
of letters of credit thereunder, in each case, subject to the requirements and
terms of the Cash Collateral Order), (ii) asset sales, (iii) investments, (iv)
restricted payments, (v) fundamental changes and (vi) affiliate transactions.
Events of Default:  

The Operative Documents will contain (a) events of default that are customary
for similar debtor-in-possession financings and (b) additional events of default
required by the DIP Lenders and mutually agreeable to the Debtors (collectively,
the “Events of Default”) and shall, in any event, include without limitation the
following (subject to mutually agreeable grace periods as applicable):

 

(i)  failure to make any payment when due under the Operative Documents;

 

(ii)   noncompliance with covenants or breaches in any material respect of
representations and warranties, in either case, under the Operative Documents;

 

(iii)   cross-default to any prepetition indebtedness in a principal amount
above a threshold to be agreed that is not stayed by the automatic stay in the
Chapter 11 Cases;

 

(iv)  failure to satisfy or stay execution of judgments above a threshold to be
agreed;

 

(v)    the existence of certain employee benefit or environmental liabilities,,
which would constitute a material adverse effect;

 

(vi)  impairment of the Operative Documents or the security interests described
in “Security” above;

 

(vii)  change of ownership or control;

 

(viii)   a trustee or receiver shall have been appointed in one or more of the
Chapter 11 Cases;

 

(ix)  appointment of a responsible officer or examiner with enlarged powers
relating to the operation of the business of any Debtor;

 

17



--------------------------------------------------------------------------------

 

(x)    granting of relief from any stay of proceeding (including the automatic
stay) so as to allow a third party to proceed against any asset of the Debtors
in an amount in excess of $1,000,000 in the aggregate;

 

(xi)  entry of an order granting any superpriority claim which is senior to or
pari passu with the DIP Lenders’ claims under the DIP Facility without the prior
consent of the DIP Agent (other than as described under the caption “Priority”
above);

 

(xii)  any termination of the RSA as to all parties thereto, except as to any
individual DIP Lender pursuant to Section 12.03 of the RSA;

 

(xiii)   any Debtor shall have filed, proposed, or supported a plan of
reorganization, plan of liquidation, or a motion seeking to approve a sale of
any material portion of the Collateral, in each case unless contemplated by, and
in accordance with, the RSA or as otherwise agreed to by the DIP Agent;

 

(xiv) entry of an order staying, reversing, vacating or otherwise modifying,
without the prior written consent of the DIP Agent, the DIP Facility, or the DIP
Order;

 

(xv)   payment of, or granting adequate protection with respect to, prepetition
debt (other than as contemplated by the Operative Documents) unless otherwise
agreed by the DIP Agent;

 

(xvi) cessation of liens or superpriority claims granted with respect to the
Collateral securing the Debtors’ obligations in respect of the DIP Facility to
be valid, perfected and enforceable in all respects with the priority described
herein;

 

(xvii)  failure to comply with this DIP Term Sheet, the Operative Documents or
any of the DIP Milestones; and

 

(xviii)  entry into, or the making of any payment in respect of, any critical
vendor agreements or otherwise entry into any agreement to pay, or the making of
any payment in respect of, any prepetition trade obligations except as consented
to by the DIP Agent (which may be via consent to the “first day” orders).

 

18



--------------------------------------------------------------------------------

Remedies:  

Upon the occurrence and during the continuance of an Event of Default:

 

(a)   the Required Lenders (as defined below) may direct the DIP Agent, in their
discretion, to immediately take any or all of the following actions: (i) deliver
a notice of an Event of Default; (ii) charge the Default Rate of interest on the
Loans and other outstanding obligations; and (iii) terminate all commitments
under the DIP Facility; and

 

(b)   upon five (5) business days’ written notice from the DIP Lenders, in their
sole and absolute discretion, the automatic stay of section 362 of the
Bankruptcy Code shall be terminated without further order of the Bankruptcy
Court, without the need for filing any motion for relief from the automatic stay
or any other pleading, for the limited purpose of permitting the DIP Lenders
Trustee, and counsel to the to do any of the following: (i) foreclose on the
Collateral; (ii) enforce all of the guaranty rights; (iii) accelerate all Loans
and other outstanding obligations under the DIP Facility; and (iv) declare the
principal of and accrued interest, premiums, fees and expenses constituting the
obligations under the DIP Facility to be due and payable. Section 362 relief
from the stay in favor of the DIP Lenders shall be embodied in any order
approving the DIP Facility and the use of cash collateral. At any hearing
addressing the exercise of remedies by the DIP Lenders under the Operative
Documents, the only objection that may be raised by the Debtors or the Committee
shall be whether an Event of Default has in fact occurred and is continuing, and
the Debtors and the Committee shall waive their right to seek any relief,
whether under section 105 of the Bankruptcy Code or otherwise, that would in any
way impair, limit, restrict or delay the rights and remedies of the DIP Agent
under the Operative Documents.

Milestones:  

The DIP Borrower shall comply with the following chapter 11 milestones which
Milestones may be extended in writing by the DIP Agent in its sole and absolute
discretion (the “Milestones”):

 

(a)   on the Petition Date, the Debtors shall have filed a motion seeking
approval of the DIP Facility;

 

19



--------------------------------------------------------------------------------

 

(b)   no later than 14 business days following the Petition Date, the Debtors
shall have filed a motion to retain Brokers acceptable to the Required Lenders;

 

(c)   no later than 18 calendar days after the Petition Date, the Bankruptcy
Court shall enter an order approving the DIP Credit Agreement, in form and
substance satisfactory to the DIP Agent in its discretion as confirmed by the
DIP Agent in writing;

 

(d)   no later than 18 calendar days after the Petition Date, the Bankruptcy
Court shall have entered the DIP Order;

 

(e)   no later than June 15, 2020, the Debtors will have delivered a Lease
Optimization Plan and an Owned Real Estate Optimization Plan, each in form and
substance acceptable to the Required Lenders;

 

(f)   no later than June 15, 2020 the Debtors shall have delivered proposed
processes and parameters related to a proposed business plan (the “Business
Plan”) including those related to vendor agreements, lessor agreements, and
go-forward self-funding capability (the “Business Plan Parameters”) to the DIP
Lenders;

 

(g)   no later than June 20, 2020 the Debtors and the Required Lenders shall
have agreed on acceptable Business Plan Parameters;

 

(h)   no later than July 8, 2020, the Debtors shall have delivered a Business
Plan (consistent with the agreed acceptable Business Plan Parameters) to the DIP
Lenders;

 

(i) no later than July 14, 2020, the Debtors and the Required Lenders shall have
agreed on an acceptable Business Plan;

 

(j) no later than 90 days after the Petition Date, the Debtors will (unless
otherwise provided for in the RSA) have filed either (A) a motion seeking
approval of a disclosure statement with respect to a chapter 11 plan that is
acceptable to the DIP Agent or (B) a motion seeking approval of bidding
procedures and a sale that is acceptable to the DIP Agent;

 

20



--------------------------------------------------------------------------------

 

(k)   no later than 130 days after the Petition Date, the Bankruptcy Court shall
have entered an order acceptable to the DIP Agent either approving (A) an
acceptable disclosure statement or (B) acceptable bidding procedures;

 

(l) no later than 160 days after the Petition Date, the Bankruptcy Court shall
have entered one or more orders acceptable to the DIP Agent either
(A) confirming an acceptable chapter 11 plan or (B) approving an acceptable sale
or sales; and

 

(m) no later than November 15, 2020 the Plan Effective Date shall have occurred.

Toggle Event:  

A “Toggle Event” shall occur if either: (x) by July 15, 2020, the failure of
66.7% of the DIP Lenders to approve the Business Plan or (y) by August 15, 2020,
the Debtors shall have failed to obtain binding commitments for all third-party
financing (on terms acceptable to the Required Lenders) necessary to finance
Business Plan in accordance with the other plan provisions of the RSA Term
Sheet.

 

Upon a failure of such condition, the Debtors shall immediately cease pursing
the Plan and instead pursue a 363 sale of all of their assets unless otherwise
instructed by the Required Lenders and shall seek approval of any relief
required to undertake such 363 sale on an expedited basis.

Indemnification:   The DIP Borrower shall indemnify and hold harmless the DIP
Agent, each DIP Lender, each of their respective affiliates and each of their
respective officers, directors, partners, security-holders, employees, agents,
advisors, attorneys and representatives (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses (including
all reasonable and documented fees, expenses and disbursements of their
respective specified legal counsel, specified financial advisors or other
specified professionals retained by the DIP Agent or DIP Lenders, in each case
as agreed and specifically set forth in the Commitment Letter and the Operative
Documents1), joint or several, that may be incurred by or asserted or awarded
against any Indemnified Party (including in connection with or relating to any
investigation, litigation or proceeding or the preparation of any defense in
connection therewith), in each case, arising out of or in connection with or by
reason of the DIP Facility, the Operative Documents or any of the transactions
contemplated thereby, or any actual or proposed use of the

 

1 

In all cases, DB, Hillco, Houlihan, Milbank, S&C and others to be determined.

 

21



--------------------------------------------------------------------------------

  proceeds of the DIP Facility, or any operation of any business by any Debtor.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the DIP
Borrower, any of its directors, security-holders or creditors, an Indemnified
Party or any other person, or an Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated.
Expenses:   Each Debtor shall jointly and severally be obligated to pay all
reasonable and documented out-of-pocket costs and expenses of the DIP Lenders
and the DIP Agent, including all reasonable and documented fees, expenses and
disbursements of their respective specified legal counsel, specified financial
advisors or other specified professionals retained by the DIP Agent or DIP
Lenders, in each case as agreed and specifically set forth in the Commitment
Letter and the Operative Documents2, in connection with (a) the discussion,
negotiation, preparation, execution and delivery of any documents in connection
with the proposed financing contemplated by this DIP Term Sheet, including the
Operative Documents and the funding of all Loans under the DIP Facility, the
administration of the DIP Facility and any amendment, modification or waiver of
any provision of the Operative Documents, (b) the interpretation, enforcement or
protection of any of their rights and remedies under the Operative Documents or
(c) the Chapter 11 Cases. Other Bankruptcy Matters:  

The DIP Order shall be in form and substance reasonably satisfactory to the DIP
Agent as confirmed by the DIP Agent in writing (it being understood that any
communication by email shall suffice), and all motions relating thereto, shall
be in form and substance reasonably satisfactory to the DIP Agent in its
discretion and, unless otherwise agreed by the DIP Agent in writing, shall
include the following provisions:

 

(a)   modifying the automatic stay to permit the creation and perfection of the
DIP Lenders’ liens on the Collateral;

 

(b)   prohibiting the assertion of claims arising under section 506(c) of the
Bankruptcy Code against any of the DIP Agent, the DIP Lenders, the Prepetition
Term Loan Agent, the Prepetition Term Loan Lenders, the Prepetition First Lien
Notes Trustee, the Prepetition First Lien Noteholders or, except as expressly

 

2 

In all cases, DB, Hillco, Houlihan, Milbank, S&C and others to be determined.

 

22



--------------------------------------------------------------------------------

 

    permitted therein, the commencement by the Debtors of other actions adverse
to the DIP Agent, the DIP Lenders, the Prepetition Term Loan Agent, the
Prepetition Term Loan Lenders, the Prepetition First Lien Notes Trustee, the
Prepetition First Lien Noteholders or any of their respective rights and
remedies under the DIP Facility, the Prepetition Term Loan Credit Agreement or
the Prepetition First Lien Notes Indenture, as applicable, the DIP Order, or any
other order;

 

(c)   prohibiting the incurrence of any debt with priority equal to or greater
than the DIP Facility;

 

(d)   prohibiting any granting or imposition of liens senior to the liens
granted under the Operative Documents;

 

(e)   authorizing and approving the DIP Facility and the transactions
contemplated thereby, including the granting of the superpriority status,
security interests and liens and the payment of all premiums and fees, referred
to herein;

 

(f)   acknowledging the validity and enforceability of the Prepetition Term Loan
Credit Agreement and the Prepetition First Lien Notes Indenture, the debt
outstanding thereunder and the liens granted in connection therewith;

 

(g)   waiving any and all claims or causes of action against the Prepetition
Term Loan Agent, the Prepetition Term Loan Lenders, the Prepetition First Lien
Notes Trustee and the Prepetition First Lien Noteholders, whether arising prior
to or after the Petition Date including, without limitation, any lender or
noteholder liability claims, any subordination claims or any claims under any
non-disclosure or confidentiality agreement;

 

(h)   providing that the DIP Lenders and their respective counsel, advisors and
consultants shall be entitled to the benefit of a “good faith” finding pursuant
to section 364(e) of the Bankruptcy Code;

 

(i) providing that the DIP Lenders, the Prepetition First Lien Lenders and the
Prepetition First Lien Noteholders reserve the right to credit bid (pursuant to
section 363(k) of the Bankruptcy Code and/or applicable law) the Loans
(including any prepetition loans or notes rolled-up) and the Prepetition First
Lien Obligations, in each case, in whole or in part, in connection with any sale
or disposition of assets in the Chapter 11 Cases and shall not be prohibited
from making such credit bid “for cause” under section 363(k) of the Bankruptcy
Code;

 

23



--------------------------------------------------------------------------------

  

(j) providing that the Prepetition Term Loan Lenders, the Prepetition Term Loan
Agent, the Prepetition First Lien Notes Trustee and the Prepetition First Lien
Noteholders are entitled to all of the benefits of section 552(b) of the
Bankruptcy Code and that the “equities of the case” exception thereunder shall
not apply to any of the Prepetition Term Loan Lenders, the Prepetition Term Loan
Agent, the Prepetition First Lien Notes Trustee or the Prepetition First Lien
Noteholders with respect to proceeds, product, offspring, or profits of any of
the collateral securing the Prepetition Term Loan Credit Agreement or the
Prepetition First Lien Notes Indenture; and

 

(k)   providing that in no event shall any of the Prepetition Term Loan Agent,
the Prepetition Term Loan Lenders, the Prepetition First Lien Notes Trustee, the
Prepetition First Lien Noteholders the DIP Agent or the DIP Lenders be subject
to the equitable doctrine of “marshaling” or any similar doctrine with respect
to the Collateral.

Assignments:    Customary for similar debtor-in-possession financings; provided
that if no Event of Default has occurred and is continuing, the DIP Borrower’s
consent shall be required (except with respect to an assignment to any other DIP
Lender or any entity described in the definition of DIP Lender) for assignments
of the Loans, which such consent shall not be unreasonably withheld, conditioned
or delayed, and the DIP Borrower shall deemed to consent to any such assignment
if it is has failed to respond to any such request for consent within five
business says thereof. Required Lenders:    DIP Lenders, as of any date of
determination, holding greater than 50% of the outstanding Loans and commitments
under the DIP Facility (the “Required Lenders”); provided that the consent of
each DIP Lender adversely affected thereby shall be required to any amendment or
modification (i) to extend the final maturity of any Loan, (ii) to waive, reduce
or postpone any scheduled repayment (but not prepayment) of any Loan, (iii) to
reduce the rate of interest on any Loan (other than any waiver of default
interest) or any premium set forth in this DIP Term Sheet, (iv) to the
definition of Pro Rata Allocation or (v) 

 

24



--------------------------------------------------------------------------------

   that adversely and disproportionately affects such DIP Lender in a material
respect relative to the other DIP Lenders taken as a whole (it being understood
that, for the avoidance of doubt, any DIP Lender declining an opportunity or
option offered ratably to all DIP Lenders shall not constitute disproportionate
treatment for purposes of this clause (v)); provided, further, that in each case
such adversely affected DIP Lender is in compliance with its funding obligations
under the Commitment Letter; provided, further, that any amendment or
modification of any of the dates or consents in clauses (f), (g), (h) or (i) of
the DIP Milestones related to the Business Plan, the Toggle Event or the funding
the Subsequent Borrowing will require the consent of 66.7% of the DIP Lenders.
Governing Law and Submission to Jurisdiction:    State of New York. Exclusive
jurisdiction of the Bankruptcy Court, including with respect to the exercise of
the remedies by the DIP Lenders and preservation of the value of the Collateral.
Counsel to the DIP Lenders:    Milbank LLP. Local Counsel to the DIP Lenders:   
To be determined. Counsel to the DIP Agent:    Arnold & Porter.

 

25



--------------------------------------------------------------------------------

Schedule II

DIP Carve Out

(a)    Notwithstanding anything to the contrary in this Final Order, the
Debtors’ obligations to the DIP Secured Parties and [Prepetition Secured
Parties] and the liens, security interests, and superpriority claims granted
herein, under the DIP Loan Documents, and/or under the Prepetition Loan
Documents, including the DIP Liens, the DIP Superpriority Claims, the Adequate
Protection Liens, the Adequate Protection Claims, and the Prepetition Liens,
shall be subject in all respects and subordinate to the Carve Out.

(b)    As used in this Order, the “Carve Out” means the sum of (i) all fees
required to be paid to the Clerk of the Court and to the Office of the United
States Trustee under section 1930(a) of title 28 of the United States Code plus
interest at the statutory rate (without regard to the notice set forth in
(iii) below); (ii) all reasonable fees and expenses up to $25,000 incurred by a
trustee under section 726(b) of the Bankruptcy Code (without regard to the
notice set forth in (iii) below); (iii) to the extent allowed at any time,
whether by interim order, procedural order, or otherwise, all unpaid fees and
expenses (including any restructuring, sale, success, or other transaction fee
of any investment bankers or financial advisors of the Debtors or any Official
Committee) (the “Allowed Professional Fees”) incurred by persons or firms
retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy
Code (the “Debtor Professionals”) and the Creditors’ Committee pursuant to
section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and,
together with the Debtor Professionals, the “Professional Persons”) at any time
before or on the first business day following delivery by the DIP Agent of a
Carve Out Trigger Notice (as defined below), whether allowed by the Court prior
to or after delivery of a Carve Out Trigger Notice; and (iv) Allowed
Professional Fees of Professional Persons in an aggregate amount

 

27



--------------------------------------------------------------------------------

not to exceed $4,000,000 incurred after the first business day following
delivery by the DIP Agent of the Carve Out Trigger Notice, to the extent allowed
at any time, whether by interim order, procedural order, or otherwise (the
amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice
Cap”). For purposes of the foregoing, “Carve Out Trigger Notice” shall mean a
written notice delivered by email (or other electronic means) by the DIP Agent
to the Debtors, their lead restructuring counsel, the U.S. Trustee, and counsel
to the Creditors’ Committee, which notice may be delivered following the
occurrence and during the continuation of an Event of Default and acceleration
of the DIP Obligations under the DIP Facility, stating that the Post-Carve Out
Trigger Notice Cap has been invoked.

(c)    Carve Out Reserves. The Debtors shall establish and fund a segregated
account (the “Funded Reserve Account”) for purposes of funding the Carve Out.
The Funded Reserve Account will be funded first from the [DIP Proceeds Account],
then from the DIP Priority Collateral. Notwithstanding anything to the contrary
in this Order, the DIP Documents, or the Prepetition Loan Documents, (i) in no
circumstances (which, for the avoidance of doubt, includes, but is not limited
to, an Event of Default or a termination of the DIP Credit Agreement or DIP Loan
Documents) shall the Debtors be prohibited in any way from accessing or drawing
upon the [DIP Proceeds Account] for the purpose of funding the Funded Reserve
Account, and (ii) the [DIP Proceeds Account] shall not be ABL Priority
Collateral or Prepetition ABL Collateral. Upon entry of this Order, the Debtors
will deposit into the Funded Reserve Account an amount equal to the aggregate
amount of Allowed Professional Fees projected to accrue from entry of this Order
through June 30, 2020 (the “Initial Funded Reserve Amount”), which, for the
avoidance of doubt, shall not include the Post-Carve Out Trigger Notice Cap.
Commencing July 1, 2020 (or the first business day thereafter), on the first
business day of each month, the Debtors shall deposit in the

 

28



--------------------------------------------------------------------------------

Funded Reserve Account an amount equal to the aggregate amount of Allowed
Professional Fees (excluding restructuring, sale, financing, or other success
fees) projected to accrue for the following month in the Budget plus twenty
percent of such aggregate amount of Allowed Professional Fees in the following
month in the Budget (the “Monthly Funded Reserve Amount”). Each Professional
Person may deliver to the Debtors a good-faith estimate of the cumulative total
amount of unreimbursed fees and expenses incurred in the preceding month (each
such statement, a “Fee Statement”), and to the extent the amount of Allowed
Professional Fees accrued and claimed in a Fee Statement exceeds the Initial
Funded Reserve Amount or the Monthly Funded Reserve Amount for the applicable
period or month, respectively, and such fees and expenses have otherwise not
been paid by the Debtors, the Debtors shall, within one business day, fund
additional amounts into the Funded Reserve Account equal to the difference
between, as applicable, the Initial Funded Reserve Amount or the Monthly Funded
Reserve Amount and the amount accrued and claimed in the applicable Fee
Statement (each, a “Top Off Amount”). At any time, if the Debtors in good faith
believe a restructuring, sale, financing, or other success fee has been earned
by a Professional Person and is then due and payable, the Debtors shall deposit
in the Funded Reserve Account an amount equal to such fee. Upon entry of the
Order, the Debtors shall deposit into the Funded Reserve Account an amount equal
to (i) the Post Carve Out Trigger Notice Cap plus (ii) the amounts contemplated
under (b)(i) and (ii) above. The Funded Reserve Account shall be maintained, and
the funds therein (the “Funded Reserve Amount”) shall be held in trust for the
benefit of Professional Persons. Any and all amounts in the Funded Reserve
Account shall not be subject to any cash sweep and/or foreclosure provisions in
the Prepetition Loan Documents or DIP Loan Documents and neither the
[Prepetition Secured Parties] nor the DIP Secured Parties shall be entitled to
sweep or foreclose on such amounts notwithstanding any provision to the contrary

 

29



--------------------------------------------------------------------------------

in the [Prepetition Loan Documents] or DIP Loan Documents. Notwithstanding the
foregoing, any and all payments to Professional Persons allowed by the Court
(excluding restructuring, sale, financing, or other success fees) shall be paid
first from the Funded Reserve Account.

(d)    On the day on which a Carve Out Trigger Notice is given by the DIP Agent
to the Debtors in accordance with paragraph [[    ](b)] above, with a copy to
counsel to the Creditors’ Committee (the “Termination Declaration Date”), the
Carve Out Trigger Notice shall constitute a demand to the Debtors to utilize all
cash on hand as of such date and any available cash thereafter held by any
Debtor, including cash in the DIP Proceeds Account, to fund a reserve in an
amount equal to the then unpaid amounts of the Allowed Professional Fees in
excess of the Funded Reserve Amount; provided that in the event that a
Termination Declaration Date occurs, Professional Persons shall have two
business days to deliver additional Fee Statements to the Debtors, and the
Debtors shall fund into the Funded Reserve Amount and Top Off Amounts. The
Debtors shall deposit and hold such amounts in the Funded Reserve Account in
trust to pay such then unpaid Allowed Professional Fees (the “Pre-Carve Out
Trigger Notice Reserve”) prior to any and all other claims. On the Termination
Declaration Date, the Carve Out Trigger Notice shall also constitute a demand to
the Debtors to utilize all cash on hand as of such date and any available cash
thereafter held by any Debtor, including cash in the DIP Proceeds Account, after
funding the Pre-Carve Out Trigger Notice Reserve, to fund a reserve in an amount
equal to the Post Carve Out Trigger Notice Cap to the extent not already funded
(including upon entry of the Order as set forth above). The Debtors shall
deposit and hold such amounts in a segregated account at an institution
designated by the DIP Agent in trust to pay such Allowed Professional Fees
benefiting from the Post-Carve Out Trigger Notice Cap (the “Post Carve Out
Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice
Reserve, the “Carve Out Reserves”) prior to any and all other claims. All

 

30



--------------------------------------------------------------------------------

funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the
obligations set forth in clauses (i) through (iii) of the definition of Carve
Out set forth above (the “Pre-Carve Out Amounts”), but not, for the avoidance of
doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to
the extent the Pre Carve Out Trigger Notice Reserve has not been reduced to
zero, to pay the DIP Agent for the benefit of the DIP Lenders, unless the DIP
Obligations have been indefeasibly paid in full, in cash (or other form of
payment pursuant to an Acceptable Plan), and all Commitments have been
terminated, in which case any such excess shall be paid to the [Prepetition
Secured Parties] in accordance with their rights and priorities as set forth
herein. All funds in the Post-Carve Out Trigger Notice Reserve shall be used
first to pay the obligations set forth in clause (iv) of the definition of Carve
Out set forth above (the “Post-Carve Out Amounts”), and then, to the extent the
Post Carve Out Trigger Notice Reserve has not been reduced to zero, to pay the
DIP Agent for the benefit of the DIP Lenders, unless the DIP Obligations have
been indefeasibly paid in full, in cash (or other form of payment pursuant to an
Acceptable Plan), and all Commitments have been terminated, in which case any
such excess shall be paid to the [Prepetition Secured Parties] in accordance
with their rights and priorities as set forth herein. Notwithstanding anything
to the contrary in the DIP Loan Documents, or this Order, if either of the Carve
Out Reserves is not funded in full in the amounts set forth in this paragraph
[    ], then, any excess funds in one of the Carve Out Reserves following the
payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively,
shall be used to fund the other Carve Out Reserve, up to the applicable amount
set forth in this paragraph [    ], prior to making any payments to the DIP
Agent or the [Prepetition Secured Parties], as applicable. Notwithstanding
anything to the contrary in the DIP Loan Documents or this Order, following
delivery of a Carve Out Trigger Notice, the DIP Agent and the [Prepetition
Agents] shall not sweep or foreclose on cash (including

 

31



--------------------------------------------------------------------------------

cash received as a result of the sale or other disposition of any assets) of the
Debtors until the Carve Out Reserves have been fully funded, but shall have a
security interest in any residual interest in the Carve Out Reserves, with any
excess paid to the DIP Agent for application in accordance with the DIP Loan
Documents. Further, notwithstanding anything to the contrary in this Order,
(i) disbursements by the Debtors from the Carve Out Reserves shall not
constitute DIP Loans or increase or reduce the DIP Obligations, (ii) the failure
of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall
not affect the priority of the Carve Out, and (iii) in no way shall the Initial
Budget, Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out
Reserves, or any of the foregoing be construed as a cap or limitation on the
amount of the Allowed Professional Fees due and payable by the Debtors. For the
avoidance of doubt and notwithstanding anything to the contrary in this Order,
the DIP Loan Documents, or in any Prepetition Loan Documents, the Carve Out
shall be senior to all liens and claims securing the DIP Facility, the Adequate
Protection Liens, the Prepetition Liens, and the DIP Superpriority Claims, and
any and all other forms of adequate protection, liens, or claims securing the
DIP Obligations or the Prepetition Secured Obligations.

(e)    Payment of Allowed Professional Fees Prior to the Termination Declaration
Date. Any payment or reimbursement made prior to the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall
not reduce the Carve Out and shall be funded first from the Funded Reserve
Account.

(f)    No Direct Obligation To Pay Allowed Professional Fees. None of the DIP
Agent, DIP Lenders, or the [Prepetition Secured Parties] shall be responsible
for the payment or reimbursement of any fees or disbursements of any
Professional Person incurred in connection with the Chapter 11 Cases or any
successor cases under any chapter of the Bankruptcy Code.

 

32



--------------------------------------------------------------------------------

Nothing in this Order or otherwise shall be construed to obligate the DIP Agent,
the DIP Lenders, or the [Prepetition Secured Parties], in any way, to pay
compensation to, or to reimburse expenses of, any Professional Person or to
guarantee that the Debtors have sufficient funds to pay such compensation or
reimbursement.

(g)    Payment of Carve Out On or After the Termination Declaration Date. Any
payment or reimbursement made on or after the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall permanently
reduce the Carve Out on a dollar for-dollar basis.

 

33



--------------------------------------------------------------------------------

Annex 25

Exculpation and Release Language

 

 

5 

[NOTE – ALL DEFINITIONS SUBJECT TO REVIEW AND CHANGE BASED ON PLAN STRUCTURE]



--------------------------------------------------------------------------------

Defined Terms6

“Avoidance Actions” means any and all avoidance, recovery, subordination, or
other claims, actions, or remedies that may be brought by or on behalf of the
Debtors or their Estates or other authorized parties in interest under the
Bankruptcy Code or applicable non-bankruptcy law, including actions or remedies
under sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) of the
Bankruptcy Code or under similar or related state or federal statutes and common
law, including fraudulent transfer laws.

“Causes of Action” means claims, interests, damages, remedies, causes of action,
demands, rights, actions, suits, obligations, liabilities, accounts, defenses,
offsets, powers, privileges, licenses, liens, indemnities, guaranties, and
franchises of any kind or character whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, secured or unsecured, assertable,
directly or derivatively, matured or unmatured, suspected or unsuspected, in
contract, tort, law, equity, or otherwise. Causes of Action also include:
(a) all rights of setoff, counterclaim, or recoupment and claims under contracts
or for breaches of duties imposed by law; (b) the right to object to or
otherwise contest Claims or Interests; (c) claims pursuant to sections 362, 510,
542, 543, 544 through 550, or 553 of the Bankruptcy Code; and (d) such claims
and defenses as fraud, mistake, duress, and usury, and any other defenses set
forth in section 558 of the Bankruptcy Code.

“Disinterested Directors’ Settlement” means the settlement negotiated by and
among the Disinterested Directors regarding Debtor Intercompany Claims
incorporated in [this Plan].

“Exculpated Party” means collectively, and in each case in its capacity as such:
(a) the Debtors; (b) the Reorganized Debtors; (c) the ABL Agent; (d) the ABL
Lenders; (e) the Term Loan Agent; (f) the Term Loan Lenders; (g) the First Lien
Notes Trustee; (h) the First Lien Noteholders; (i) the Second Lien Notes
Trustee; (j) the Second Lien Noteholders; (k) the Unsecured Notes Trustee;
(l) the Unsecured Noteholders; (m) the Plan Sponsors; (n) the DIP Agent; (o) the
DIP Lenders; (p) the Consenting First Lien Lenders; (q) the Plan Administrator;
(r) with respect to each of the foregoing parties in clauses (a) through (q),
each of such party’s current and former predecessors, successors, Affiliates
(regardless of whether such interests are held directly or indirectly), assigns,
subsidiaries, direct and indirect equity holders, funds, portfolio companies,
and management companies; and (s) with respect to each of the foregoing parties
in clauses (a) through (r), each of such party’s current and former directors,
officers, members, employees, partners, managers, independent contractors,
agents, representatives, principals, professionals, consultants, financial
advisors, attorneys, accountants, investment bankers, advisory board members,
investment advisors, and other professionals.

“Released Party” means each of the following, solely in its capacity as such:
(a) the Debtors; (b) the Reorganized Debtors; (c) the Wind-Down Debtors; (d) the
Plan Administrator; (e) the ABL Agent; (f) the ABL Lenders; (g) the Term Loan
Agent; (h) the Term Loan Lenders; (i) the First Lien Notes Trustee; (j) the
First Lien Noteholders; (k) the Second Lien Notes Trustee; (l) the Second Lien
Noteholders; (m) the Unsecured Notes Trustee; (n) the Unsecured Noteholders;
(o) the Plan Sponsors; (p) the DIP Agent; (q) the DIP Lenders; (r) the
Consenting First Lien Lenders; (s); with respect to each of the foregoing
parties in clauses (a) through (r), each of such party’s current and former
predecessors, successors, Affiliates (regardless of whether such interests are
held directly or indirectly), assigns, subsidiaries, direct and indirect equity
holders, funds, portfolio companies, and management companies; and (r) with
respect to each of the foregoing parties in clauses (a) through (r), each of
such party’s current and former directors, officers, members, employees,
partners, managers, independent contractors, agents, representatives,
principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, advisory board

 

6 

Capitalized terms used but not defined in this Annex 2 to the RSA Term Sheet
shall have the meanings ascribed to them in the Plan.



--------------------------------------------------------------------------------

members, investment advisors, and other professionals; provided that any holder
of a Claim or Interest that (x) validly opts out of the releases contained in
the Plan, (y) files an objection to the releases contained in the Plan, or
(z) votes to reject the Plan shall not be a “Released Party.”

“Releasing Party” means each of the following, solely in its capacity as such:
(a) the ABL Agent; (b) the ABL Lenders; (c) the Term Loan Agent; (d) the Term
Loan Lenders; (e) the First Lien Notes Trustee; (f) the First Lien Noteholders;
(g) the Second Lien Notes Trustee; (h) the Second Lien Noteholders; (i) the
Unsecured Notes Trustee; (j) the Unsecured Noteholders; (k) the Plan Sponsors;
(l) the DIP Agent; (m) the DIP Lenders; (n) the Consenting First Lien Lenders;
(o) with respect to the foregoing clauses (a) through (n), each of such party’s
current and former predecessors, successors, Affiliates (regardless of whether
such interests are held directly or indirectly), assigns, subsidiaries, direct
and indirect equity holders, funds, portfolio companies, and management
companies; (p) with respect to each of the foregoing parties in clauses
(a) through (o), each of such party’s current and former directors, officers,
members, employees, partners, managers, independent contractors, agents,
representatives, principals, professionals, consultants, financial advisors,
attorneys, accountants, investment bankers, advisory board members, investment
advisors, and other professionals; and (q) all holders of Claims or Interests;
provided that any holder of a Claim or Interest that (x) validly opts out of the
releases contained in the Plan, (y) files an objection to the releases contained
in the Plan, or (z) votes to reject the Plan shall not be a “Releasing Party.”

Releases by the Debtors

Notwithstanding anything contained in the Plan to the contrary, pursuant to
section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on
and after the Effective Date, each Released Party is deemed released and
discharged by the Debtors, the Reorganized Debtors, the Wind-Down Debtors, and
their Estates from any and all Claims and Causes of Action, including Claims and
Causes of Action identified, claimed, or released in the Disinterested
Directors’ Settlement, as well as other Claims and Causes of Action, whether
known or unknown, including any derivative claims asserted on behalf of the
Debtors, that the Debtors, the Reorganized Debtors, the Wind-Down Debtors, or
their Estates (as applicable) would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the
holder of any Claim against, or Interest in, a Debtor or other Entity, or that
any holder of any Claim against, or Interest in, a Debtor or other Entity could
have asserted on behalf of the Debtors, based on or relating to, or in any
manner arising from, in whole or in part: the Debtors or the Wind-Down Debtors
(including the management, ownership, or operation thereof), any securities
issued by the Debtors and the ownership thereof, the Debtors’ or the or the
Wind-Down Debtors’ restructuring efforts, any Avoidance Actions (but excluding
Avoidance Actions brought as counterclaims or defenses to Claims asserted
against the Debtors), any intercompany transactions, the Tax Sharing Agreement,
the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation,
or filing of the RSA, the DIP Facility, the Disclosure Statement, the Plan, the
Plan Supplement, the Disinterested Directors’ Settlement, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction,
contract, instrument, document, or other agreement contemplated by the Plan or
the reliance by any Released Party on the Plan or the Confirmation Order in lieu
of such legal opinion) created or entered into in connection with the RSA, the
DIP Facility, the Disclosure Statement, the Plan, the Plan Supplement, the
Disinterested Directors’ Settlement, the Chapter 11 Cases, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or
distribution of securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date. Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release (a) any post-Effective
Date obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan or (b) any
individual from any claim or Causes of Action related to an act or omission that
is determined in a Final Order by a court competent jurisdiction to have
constituted actual fraud, willful misconduct, or gross negligence.



--------------------------------------------------------------------------------

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Debtor Release, which
includes by reference each of the related provisions and definitions contained
in the Plan, and further, shall constitute the Bankruptcy Court’s finding that
the Debtor Release is: (a) in exchange for the good and valuable consideration
provided by the Released Parties, including, without limitation, the Released
Parties’ contributions to facilitating the Restructuring and implementing the
Plan; (b) a good faith settlement and compromise of the Claims released by the
Debtor Release; (c) in the best interests of the Debtors and all holders of
Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made
after due notice and opportunity for hearing; and (f) a bar to any of the
Debtors, the Reorganized Debtors, or the Debtors’ Estates asserting any Claim or
Cause of Action released pursuant to the Debtor Release.

Releases by Holders of Claims and Interests

Notwithstanding anything contained in the Plan to the contrary, as of the
Effective Date, each Releasing Party is deemed to have released and discharged
each Debtor, Reorganized Debtor, Wind-Down Debtor, and Released Party from any
and all Claims and Causes of Action, including Claims and Causes of Action
identified, claimed, or released in the Disinterested Directors’ Settlement, as
well as other Claims and Causes of Action, whether known or unknown, including
any derivative claims, asserted on behalf of the Debtors, the Wind-Down Debtors,
or their Estates (as applicable), that such Entity would have been legally
entitled to assert (whether individually or collectively), based on or relating
to, or in any manner arising from, in whole or in part, the Debtors or the
Wind-Down Debtors (including the management, ownership or operation thereof),
any securities issued by the Debtors and the ownership thereof, the Debtors’ or
the Wind-Down Debtors’ restructuring efforts, any Avoidance Actions (but
excluding Avoidance Actions brought as counterclaims or defenses to Claims
asserted against the Debtors), intercompany transactions, the Tax Sharing
Agreement, the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, or filing of the RSA, the DIP Facility, the Disclosure Statement,
the Plan, the Plan Supplement, the Disinterested Directors’ Settlement, or any
Restructuring Transaction, contract, instrument, release, or other agreement or
document (including any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document or other agreement contemplated by
the Plan or the reliance by any Released Party on the Plan or the Confirmation
Order in lieu of such legal opinion) created or entered into in connection with
the RSA, the DIP Facility, the Disclosure Statement, the Plan, the Plan
Supplement, the Disinterested Directors’ Settlement, the Chapter 11 Cases, the
filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the
issuance or distribution of securities pursuant to the Plan, or the distribution
of property under the Plan or any other related agreement, or upon any other
related act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date. Notwithstanding anything to the
contrary in the foregoing, the releases set forth above do not release (a) any
post-Effective Date obligations of any party or Entity under the Plan, any
Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan or
(b) any individual from any claim or Causes of Action related to an act or
omission that is determined in a Final Order by a court competent jurisdiction
to have constituted actual fraud, willful misconduct, or gross negligence.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Third-Party Release, which
includes by reference each of the related provisions and definitions contained
herein, and, further, shall constitute the Bankruptcy Court’s finding that the
Third-Party Release is: (a) consensual; (b) essential to the confirmation of the
Plan; (c) given in exchange for the good and valuable consideration provided by
the Released Parties; (d) a good faith settlement and compromise of the Claims
released by the Third-Party Release; (e) in the best interests of the Debtors
and



--------------------------------------------------------------------------------

their Estates; (f) fair, equitable, and reasonable; (g) given and made after due
notice and opportunity for hearing; and (h) a bar to any of the Releasing
Parties asserting any claim or Cause of Action released pursuant to the
Third-Party Release.

Exculpation

Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur liability for and each Exculpated Party is hereby released and
exculpated from any Cause of Action for any claim related to any act or omission
in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, filing, or termination of
the RSA and related prepetition transactions, the DIP Facility, the Disclosure
Statement, the Plan, the Plan Supplement, the Disinterested Directors’
Settlement, or any Restructuring Transaction, contract, instrument, release, or
other agreement or document (including any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the RSA, the DIP Facility, the Disclosure Statement, the Plan,
the Plan Supplement, the Disinterested Directors’ Settlement, the Chapter 11
Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of securities pursuant to the Plan, or
the distribution of property under the Plan or any other related agreement, or
upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, except for claims
related to any act or omission that is determined in a Final Order by a court
competent jurisdiction to have constituted actual fraud, willful misconduct, or
gross negligence, but in all respects such Entities shall be entitled to
reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan.

The Exculpated Parties and other parties set forth above have, and upon
confirmation of the Plan shall be deemed to have, participated in good faith and
in compliance with the applicable laws with regard to the solicitation of votes
and distribution of consideration pursuant to the Plan and, therefore, are not,
and on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation
of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan.



--------------------------------------------------------------------------------

EXHIBIT B

Company Parties

Future Source, LLC

J. C. Penney Company, Inc.

J. C. Penney Corporation, Inc.

J. C. Penney de Guatemala, Sociedad Anonimad

J. C. Penney de Honduras, S.A.

J. C. Penney Direct Marketing Services, LLC

J. C. Penney Export Merchandising Corporation

J. C. Penney Business Information Consulting (Shanghai) Co., Ltd.

J. C. Penney International, Inc.

J. C. Penney Korea

J. C. Penney Properties, LLC

J. C. Penney Purchasing Corporation

J. C. Penney Purchasing Hong Kong Limited

J. C. Penney Purchasing India Private Limited

J. C. Penney Services India Private Limited

JCP Construction Services, Inc.

JCP Media, Inc.

JCP New Jersey, LLC

JCP Procurement, Inc.

JCP Real Estate Holdings, LLC

JCP Realty, LLC

JCP Telecom Systems, Inc.

JCPenney Insurance Agency, Inc.

JCPenney Puerto Rico, Inc.

JCPenney Services, LLC

jcpSSC, Inc.



--------------------------------------------------------------------------------

EXHIBIT C

Provision for Transfer Agreement

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of
                     (the “Agreement”)1 by and among J. C. Penney Company, Inc.
(“JCP”) and its affiliates and subsidiaries bound thereto and the Consenting
First Lien Lenders, including the transferor to the Transferee of any Company
Claims/Interests (each such transferor, a “Transferor”), and agrees to be bound
by the terms and conditions thereof to the extent the Transferor was thereby
bound, and shall be deemed a “Consenting First Lien Lenders” and a [“Consenting
Term Lender”] [“Consenting First Lien Noteholder”] under the terms of the
Agreement.

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

Date Executed:

 

 

Name:

Title:

Address:

E-mail address(es):

 

 

Aggregate Amounts Beneficially Owned or Managed the above-named Transferee, its
affiliates and its and their respective accounts and funds managed or advised by
any of them or other entities that hold interests directly or indirectly on
behalf of such Transferee, its affiliates its and their respective accounts and
funds managed or advised by any of them

 

   

[ABL Loans]

 

       

First Lien Notes

 

       

[Second Lien Notes]

 

       

[Unsecured Notes]

 

       

Term Loans

 

       

[Equity Interests]

 

   

 

 

1 

Capitalized terms used but not otherwise defined herein shall having the meaning
ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

EXHIBIT D

Form of Joinder Agreement

The undersigned (“Joinder Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of
                     (the “Agreement”),1 by and among J. C. Penney Company, Inc.
(“JCP”) and its affiliates and subsidiaries bound thereto and the Consenting
First Lien Lenders and agrees to be bound by the terms and conditions thereof to
the extent the other Parties are thereby bound, and shall be deemed a
[“Consenting Term Lender”] [“Consenting First Lien Noteholder”] under the terms
of the Agreement.

The Joinder Party specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of this joinder and any further date specified in the Agreement.

Date Executed:

 

 

Name:

Title:

Address:

E-mail address(es):

 

 

Aggregate Amounts Beneficially Owned or Managed the above-named Joinder Party,
its affiliates and its and their respective accounts and funds managed or
advised by any of them or other entities that hold interests directly or
indirectly on behalf of such Joinder Party, its affiliates its and their
respective accounts and funds managed or advised by any of them

 

   

[ABL Loans]

 

        

First Lien Notes

 

        

[Second Lien Notes]

 

        

[Unsecured Notes]

 

        

Term Loans

 

        

[Equity Interests]

 

    

 

 

1 

Capitalized terms used but not otherwise defined herein shall having the meaning
ascribed to such terms in the Agreement.